Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 1 of 65 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

  AN AN LIU, derivatively on behalf of
  ARCIMOTO, INC.,
                                                      Case No.:
         Plaintiff,

         v.

  MARK D. FROHNMAYER, DOUGLAS M.
                                                      DEMAND FOR JURY TRIAL
  CAMPOLI, TERRY L. BECKER, NANCY E.
  CALDERON, JEFF CURL, JESSE G. EISLER,
  and JOSHUA SCHERER,

         Defendants,

         and

  ARCIMOTO, INC.,

         Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                       INTRODUCTION

       Plaintiff An An Liu (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and on

behalf of Nominal Defendant Arcimoto, Inc. (“Arcimoto” or the “Company”), files this Verified

Shareholder Derivative Complaint against Defendants Mark D. Frohnmayer, Douglas M. Campoli,

Terry L. Becker, Nancy E. Calderon, Jeff Curl, Jesse G. Eisler, and Joshua Scherer (collectively,

the “Individual Defendants” and with Arcimoto, “Defendants”) for breaches of their fiduciary

duties as controlling shareholder, directors, and/or officers of Arcimoto, unjust enrichment, abuse

of control, gross mismanagement, waste of corporate assets, violations of Section 14(a) of the

Securities Exchange Act of 1934 (the “Exchange Act”), and for contribution under Sections 10(b)

and 21D of the Exchange Act. As for Plaintiff’s complaint against the Individual Defendants,

Plaintiff alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s own



                                                1
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 2 of 65 PageID #: 2




acts, and information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through Plaintiff’s attorneys, which included, among other things, a review of

the Defendants’ public documents, conference calls and announcements made by Defendants,

United States Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding Arcimoto, legal filings, news reports, securities analysts’ reports and

advisories about the Company, and information readily obtainable on the Internet. Plaintiff

believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.        This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Arcimoto’s controlling shareholder, directors, and officers from February 14, 2018 through

March 22, 2021, both dates inclusive (the “Relevant Period”).

       2.        Arcimoto is an Oregon corporation based in Eugene, Oregon, that develops,

markets, and sells a line of three-wheeled electric vehicles. It markets its flagship product as the

“Fun Utility Vehicle” or “FUV.”

       3.        Beginning February 13, 2018 and throughout the Relevant Period, the Individual

Defendants made, or caused the Company to make, materially false and misleading statements

concerning Arcimoto’s business, operations, and prospects. Specifically, during the Relevant

Period, the Company issued a number of press releases which touted the Company’s partnerships

and preorders.

       4.        However, during this time, the Individual Defendants failed to disclose that

preorders were not being meaningfully filled, that the Company’s vehicles were or would soon be

under a safety recall, and that two of Company’s touted partnerships, including its largest

customer, were undisclosed related parties.



                                                 2
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 3 of 65 PageID #: 3




       5.       The Individual Defendant’s misrepresentations had the effect of misleading the

investing public and artificially inflating the Company’s stock during the Relevant Period, during

which time one of the Individual Defendants benefitted from lucrative insider sales at artificially

inflated prices for proceeds of approximately $372,000.

       6.       The truth emerged on March 23, 2020 when Bonitas Research published a report

(the “Bonitas Report”) that revealed, inter alia, that the Company had hardly filled its preorders,

that the Company’s vehicles suffered from safety defects resulting in recalls, and that certain

Company sales, including to the Company’s largest customer, were undisclosed related party

transactions.

       7.       On this news, which was released before the markets opened, the Company’s share

price declined by $1.10 per share—more than 6.5%—from its March 22, 2021 closing price of

$16.77 per share to close March 23, 2021 at $15.67.

       8.       During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make to the investing public a series

of materially false and misleading statements regarding the Company’s business, operations, and

prospects. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements that failed to disclose, inter alia, that: (1) the

Company’s announced preorders, totaling 422 vehicles, were either not filled or completely

fabricated, with only nineteen vehicles actually delivered; (2) all or almost all of the Company’s

vehicles were under a safety recall; (3) the Company’s single largest customer was an undisclosed

related party owned by FOD Capital, LLC (“FOD Capital”), which was at one time among the

Company’s largest shareholders; (4) another of the Company’s touted partnerships with HULA

Holdings (“HULA”) was an undisclosed related party transaction; and (5) the Company failed to




                                                3
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 4 of 65 PageID #: 4




maintain adequate internal controls. As a result of the foregoing, Arcimoto’s public statements its

preorders and partnerships were materially false and misleading at all relevant times.

        9.     The Individual Defendants also breached their fiduciary duties by failing to correct

and/or causing the Company to fail to correct these false and misleading statements and omissions

of material fact, while one of the Individual Defendants sold Company shares at inflated prices.

        10.    Additionally, in breach of their fiduciary duties, the Individual Defendants caused

the Company to fail to maintain adequate internal controls.

        11.    In light of the Individual Defendants’ misconduct—which has subjected the

Company, its Chief Executive Officer (“CEO”), and its Chief Financial Officer (“CFO”) to two

federal securities fraud class action lawsuits pending in the United States District Court for the

Eastern District of New York (the “Securities Class Actions”) and which has further subjected the

Company to the need to undertake intake internal investigations, the need to implement adequate

internal controls, losses from the waste of corporate assets, and losses due to the unjust enrichment

of Individual Defendants who were improperly overcompensated by the Company and/or who

benefitted from the wrongdoing alleged herein—the Company will have to expend many millions

of dollars.

        12.    The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct.

        13.    In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, of the collective engagement in fraud and

misconduct by the Company’s directors, of the substantial likelihood of the directors’ liability in

this derivative action and of the CEO’s and CFO’s liability in the Securities Class Actions, of their

not being disinterested and/or independent directors, a majority of the Company’s Board of




                                                 4
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 5 of 65 PageID #: 5




Directors (the “Board”) cannot consider a demand to commence litigation against themselves on

behalf of the Company with the requisite level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act (15 U.S.C.

§ 78n(a)(1)), Rule 14a-9 of the Exchange Act (17 C.F.R. § 240.14a-9), Section 10(b) of the

Exchange Act (15. U.S.C. § 78j(b)), and Section 21D of the Exchange Act (15 U.S.C. § 78u-4(f)).

Plaintiff’s claims also raise a federal question pertaining to the claims made in the Securities Class

Actions based on violations of the Exchange Act.

       15.     This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.

Plaintiff and Defendants are citizens of different states and the amount in controversy exceeds the

sum or value of $75,000 exclusive of interest and costs.

       16.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       17.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       18.     Venue is proper in this District because the alleged misstatements and wrongs

complained of herein entered this District, the Defendants have conducted business in this District,

and Defendants’ actions have had an effect in this District.

                                             PARTIES

       Plaintiff

       19.     Plaintiff is a current shareholder of Arcimoto. Plaintiff has continuously held

Arcimoto common stock at all relevant times.

       20.     Plaintiff is a citizen of Canada.



                                                   5
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 6 of 65 PageID #: 6




       Nominal Defendant Arcimoto

       21.     Arcimoto is an Oregon corporation with its principal executive offices at 2034 West

2nd Avenue, Eugene, Oregon 97402. Arcimoto’s shares trade on the NASDAQ Capital Market

(“NASDAQ”) under the ticker symbol “FUV.”

       Defendant Frohnmayer

       22.     Defendant Mark D. Frohnmayer (“Frohnmayer”) is the Company’s President,

CEO, and Chairman of the Board, and has served in all three roles since he founded the Company

in November 2007. According to the Company’s Schedule 14A filed with the SEC on April 29,

2021 (the “2021 Proxy Statement”), as of April 14, 2021, Defendant Frohnmayer beneficially

owned 7,639,279 shares of the Company’s common stock, representing 21.1% of the Company’s

outstanding common stock. This ownership coupled with his positions at the Company make him

a controlling shareholder. Given that the price per share of the Company’s common stock at the

close of trading on April 14, 2021 was $11.87, Defendant Frohnmayer owned approximately $90.7

million worth of Arcimoto stock.

       23.     For the fiscal year ended December 31, 2020 (the “2020 Fiscal Year”), Defendant

Frohnmayer received $453,645 in compensation from the Company, including $97,708 in salary

and $355,946 in stock awards. For the fiscal year ended December 31, 2019 (the “2019 Fiscal

Year”) Defendant Frohnmayer received $55,844 in total compensation, including $36,468 in

salary and $19,376 in all other compensation. For the fiscal year ended December 31, 2018 (the

“2018 Fiscal Year”), Defendant Frohnmayer received $59,584 in compensation from the Company

consisting entirely of salary.

       24.     Upon information and belief, Defendant Frohnmayer is a citizen of Oregon.

       25.     The 2021 Proxy Statement stated the following about Defendant Frohnmayer:




                                                6
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 7 of 65 PageID #: 7




       Mark Frohnmayer has been our President, Chief Executive Officer and Chairman
       of our board of directors since our founding in November 2007. Previously, he was
       one of the founders of GarageGames.com, Inc., a software development company
       successfully sold to IAC, Inc. in 2007. Mr. Frohnmayer holds a B.S. in Electrical
       Engineering and Computer Science from UC Berkeley.

       Among other experience, qualifications, attributes and skills, we believe Mr.
       Frohnmayer’s perspective as one of our founders, his extensive leadership and
       experience as our President and Chief Executive Officer since our founding, and
       his knowledge of our operations, brings to our board of directors critical strategic
       planning and operational leadership that qualify him to serve as one of our directors.

       Defendant Campoli

       26.    Defendant Douglas M. Campoli (“Campoli”) has served as the Company’s CFO

and Treasurer since June 2015. According to the 2021 Proxy Statement as of April 14, 2021,

Defendant Campoli beneficially owned 143,611 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on April 14, 2021

was $11.87, Defendant Campoli owned approximately $1.7 million worth of Arcimoto stock.

       27.    For the 2020 Fiscal Year, Defendant Campoli received $192,756 in compensation

from the Company, including $115,001 in salary and $77,755 in option awards. For the 2019 Fiscal

Year, Defendant Campoli received $139,628 in compensation from the Company, including

$100,000 in salary and $39,628 inn option awards. For the 2018 Fiscal Year, Defendant Campoli

received $134,453 in total compensation, including $100,000 in salary and $34,453 in option

awards.

       28.    Upon information and belief, Defendant Campoli is a citizen of Oregon.

       29.    The Company’s annual report filed on March 31, 2021 on Form 10-K with the SEC

stated the following about Defendant Campoli:

       Douglas M. Campoli has been our Chief Financial Officer since June 2015. Prior
       to joining Arcimoto, he was the Founder of Strategic Financial Consulting from
       February 2013 to June 2015, providing financial consulting services for startup and
       existing businesses. From September 2012 to September 2013, Mr. Campoli was




                                                 7
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 8 of 65 PageID #: 8




       Chief Financial Officer of ManaFuel, bringing energy independence to Pacific
       Island Nations. From May 2007 to February 2011, he was Chief Financial Officer
       of GarageGames.com, Inc. From 2004 to May 2007, Mr. Campoli was Chief
       Financial Officer of SeQuential Biofuels, Inc. Prior to 2004, he held various
       financial positions at Genuity Inc. (previously GTE Internetworking) and AT&T
       Paradyne Corp. Mr. Campoli holds a B.S. in Business and Finance from the
       University of South Florida and an M.B.A. with a concentration in Finance from
       the University of Tampa.

       Defendant Becker

       30.    Defendant Terry L. Becker (“Becker”) has served as a Company director since May

2015 and as the Company’s Chief Operating Officer (“COO”) since September 2017. He also

worked at the Company as Engineering, Manufacturing, and Operations Manager from October

2012 to February 2014. According to the 2021 Proxy Statement, as of April 14, 2021, Defendant

Becker beneficially owned 127,176 shares of Company common stock. Given that the price per

share of the Company’s common stock at the close of trading on April 14, 2021 was $11.87,

Defendant Becker owned approximately $1.5 million worth of Arcimoto stock.

       31.    For the 2020 Fiscal Year, Defendant Becker received $152,159 from the Company,

solely consisting of his salary. For the 2019 Fiscal Year, Defendant Becker received $172,308 in

compensation from the Company, including $135,000 in salary and $37,308 in option awards. For

the 2018 Fiscal Year, Defendant Becker received $169,453 in total compensation, including

$135,000 in salary and $34,453 in option awards.

       32.    Upon information and belief, Defendant Becker is a citizen of Oregon.

       33.    The 2021 Proxy Statement stated the following about Defendant Becker:

       Terry Becker has been a director since May 2015 and Chief Operating Officer since
       September 2017. From February 2014 to September 2017, Mr. Becker was
       Director of Engineering and Global Product Support at Peterson Pacific
       Corporation. Prior to that, from October 2012 to February 2014, Mr. Becker
       worked at the Company as its Engineering, Manufacturing and Operations
       Manager. From December 2008 to September 2012, Mr. Becker was the Deputy
       Director of Operations for an AeroTech segment of John Bean Technologies




                                               8
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 9 of 65 PageID #: 9




       Corporation. Mr. Becker holds an A.S. degree in engineering physics from Loma
       Linda University and a B.S. in Mechanical Engineering from Walla Walla
       University.

       We believe Mr. Becker’s engineering and process oversight experience and his
       experience with expansion-stage growth companies, brings to our board of
       directors critical skills related to manufacturing oversight of growing organizations,
       strategic planning and corporate governance and qualify him to serve as one of our
       directors.

       Defendant Calderon

       34.     Defendant Nancy E. Calderon (“Calderon”) has served as a Company director since

April 2020. She also serves as the Chair of both the Audit Committee and the Nominating and

Governance Committee and as a member of the Compensation Committee. According to the 2021

Proxy Statement, as of April 14, 2021, Defendant Calderon beneficially owned 15,546 shares of

the Company’s common stock. Given that the price per share of the Company’s common stock at

the close of trading on April 14, 2021 was $11.87, Defendant Calderon owned approximately

$185,000 worth of Arcimoto stock.

       35.     For the 2020 Fiscal Year, Defendant Calderon received $104,068 in compensation

from the Company, all in fees paid in stock.

       36.     Upon information and belief, Defendant Calderon is a citizen of New York.

       37.     The 2021 Proxy Statement stated the following about Defendant Calderon:

       Nancy Calderon has served on our board of directors since April 2020.
       Ms. Calderon is a certified public accountant with over 30 years of experience in
       public accounting. Prior to her retirement in September 2019, Ms. Calderon had
       served in various roles at KPMG, LLP, a global network of professional firms
       providing audit, tax, and advisory services (“KPMG”), since 1986. From July 2012
       until September 2019, Ms. Calderon served as the Global Lead Partner for a
       Fortune 40 account, managing a global team of over 500 professionals in more than
       50 countries. In addition to her role as Global Lead Partner, during the same period,
       Ms. Calderon served as a senior partner of KPMG’s Board Leadership Center and
       a board member of KPMG’s Global Delivery Center in India. From June 2008 until
       June 2012, Ms. Calderon served as KPMG’s U.S. National Partner in Charge of
       Operations and its Americas Region Chief Administrative Officer. Prior to




                                                 9
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 10 of 65 PageID #: 10




        June 2008, Ms. Calderon held various positions at KPMG, including National
        Director of Trust and Estate Tax Services; National Director, Tax Outsourcing; and
        Senior Manager, Corporate Tax Services. Ms. Calderon currently serves on the
        board of directors of Northern Technologies International Corporate (NASDAQ:
        NTIC) and is a member of the audit committee, as well as serving on the board of
        directors of Belden, Inc. (NYSE: BDC) and is a member of the audit committee.
        Ms. Calderon holds a B.S. in Accounting from the University of California,
        Berkeley and an M.S. in Taxation from Golden Gate University.

        We believe Ms. Calderon’s public accounting experience brings to our board of
        directors important skills related to corporate finance, among other matters, and
        qualifies her to serve as one of our directors.

        Defendant Curl

        38.    Defendant Jeff Curl (“Curl”) served as a Company director from May 2015 until

 January 2020, when he resigned. At the time of his resignation, he was serving as Chair of the

 Audit Committee and as a member of both the Compensation Committee and Nominating and

 Governance Committee.

        39.    Upon information and belief Defendant Curl is a citizen of Oregon.

        40.    The Schedule 14A which the Company filed on April 1, 2019 the SEC (the “2019

 Proxy Statement”) stated the following about Defendant Curl:

        Jeff Curl has been a member of our board of directors since May 2015. He has been
        the Chief Financial Officer and Chief Operating Officer of Summit Benefit and
        Actuarial Services, Inc. since May 1994 and has also been Senior Partner and
        Architect of the Affordable Care Act Service Model at Summit Benefit and
        Actuarial Services, Inc. since March 2010. Mr. Curl holds a B.S. from the United
        States Military Academy at West Point and an M.B.A. from the University of
        Oregon — Charles H. Lundquist College of Business.

        We believe Mr. Curl’s experience as chief financial officer and chief operating
        officer of a regulatory compliance company and familiarity with investments in
        early-stage companies brings to our board of directors important skills related to
        corporate finance, among other matters, and qualifies him to serve as one of our
        directors.

        Defendant Eisler




                                               10
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 11 of 65 PageID #: 11




        41.     Defendant Jesse G. Eisler (“Eisler”) has served as a Company director since

 September 2018. He also serves as Chair of the Compensation Committee and as a member of

 both the Audit Committee and Nominating and Governance Committee. According to the 2021

 Proxy Statement, as of April 14, 2021, Defendant Eisler beneficially owned 480,436 shares of the

 Company’s common stock, representing 1.3% of the shares outstanding at that time. Given that

 the price per share of the Company’s common stock at the close of trading on April 14, 2021 was

 $11.87, Defendant Eisler owned approximately $5.7 million worth of Arcimoto stock.

        42.     For the 2020 Fiscal Year, Defendant Eisler received $112,997 in compensation

 from the Company, all in fees paid in stock.

        43.     During the Relevant Period, when the Company materially misstated information

 to the investing public to keep the stock price inflated, and before the scheme was exposed,

 Defendant Eisler made the following sales of Company common stock at artificially inflated price:

            Date              Number of Shares        Avg. Price Per Share       Proceeds
      November 23, 2020           10,000                     $16.76              $167,600
       January 21, 2021            1,780                     $48.92               $87,077

 Thus, before the scheme was exposed, Defendant Eisler sold 11,780 shares of Company common

 stock at artificially inflated prices for proceeds of $372,400. His insider sales, made with

 knowledge of material nonpublic information before the material misstatements and omissions

 were exposed, demonstrate his motive in facilitating and participating in the scheme.

        44.     Upon information and belief, Defendant Eisler is a citizen of Connecticut.

        45.     The 2021 Proxy Statement stated the following about Defendant Eisler:

        Jesse Eisler has been a member of our board of directors since September 2018. He
        is an Orthopedic Spine Surgeon, Sole Proprietor of the Connecticut Back Center,
        LLC and Assistant Clinical Professor in the Department of Surgery University of
        Connecticut, with attending privileges at: Manchester Memorial Hospital,
        Rockville General Hospital, Saint Francis Medical Center and Hartford Hospital.
        Dr. Eisler has extensive research experience, numerous publications, honors and



                                                11
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 12 of 65 PageID #: 12




        awards. He holds a B.S. and M.S. with honors from Stanford University, a Ph.D.
        and M.D. from Mount Sinai School of Medicine.

        We believe Dr. Eisler’s extensive research experience brings to our board of
        directors important skills related to scientific methodology, among other matters,
        and qualifies him to serve as one of our directors.

        Defendant Scherer

        46.     Defendant Joshua S. Scherer (“Scherer”) has served as a Company director since

 September 2018. He serves as a member on each of the Audit Committee, the Compensation

 Committee, and the Nominating and Governance Committee. In addition, he serves as Lead

 Independent Director. According to the 2021 Proxy Statement, as of April 14, 2021, Defendant

 Scherer beneficially owned 90,486 shares of Company common stock. Given that the price per

 share of the Company common stock was $11.87 at the close of trading on April 14, 2021,

 Defendant Scherer owned approximately $1.1 million worth of Arcimoto common stock.

        47.     For the 2020 Fiscal Year, Defendant Scherer received $112,997 in compensation

 from the Company, all in fees paid in stock.

        48.     Upon information and belief, Defendant Scherer is a citizen of New York.

        49.     The 2021 Proxy Statement stated the following about Defendant Scherer:

        Joshua Scherer has been a member of our board of directors since September 2018.
        He is a Founding Partner of Ducera Partners, an independent investment bank relied
        upon by decision makers to provide critical advice on complex and transformative
        transactions. Prior to the launch of Ducera Partners in June 2016, he spent eight
        years with Perella Weinberg Partners, an investment banking firm, most recently
        as a Partner. Mr. Scherer has over 25 years of investment banking experience,
        starting his career with Merrill Lynch in New York and Hong Kong, and thereafter
        with Houlihan Lokey where he focused on financial restructuring engagements.

        Mr. Scherer has been actively involved in dozens of financial transactions,
        including M&A (buyside, sellside, distressed, etc.), financings (IPOs, other public
        equity, public and private debt, etc.), and financial restructurings (representing
        companies and investors). In addition, Mr. Scherer has advised on numerous
        fairness opinions and also provided testimony over a dozen times, including as a
        financial expert witness. He has advised companies in many of the most high profile




                                                12
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 13 of 65 PageID #: 13




        and transformative transactions, including the restructuring and sale of Hostess
        Brands as well as in the financial restructurings of Caesar’s Entertainment, Hawker
        Beechcraft and Spectrum Brands, among others. Further, Mr. Scherer is leading the
        investment banking renewables practice for Ducera Partners, which in part focuses
        on the Electric Vehicle (EV) industry.

        Mr. Scherer received a Bachelor of Arts in Economics from Middlebury College,
        where he graduated Summa cum Laude and was elected to Phi Beta Kappa.

        We believe Mr. Scherer’s capital market experience and familiarity with
        investments in early-stage companies brings to our board of directors important
        skills related to corporate finance, among other matters, and qualifies him to serve
        as one of our directors.

                FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

        50.     By reason of their positions as controlling shareholder, officers, directors, and/or

 fiduciaries of Arcimoto and because of their ability to control the business and corporate affairs of

 Arcimoto, the Individual Defendants owed Arcimoto and its shareholders fiduciary obligations of

 trust, loyalty, good faith, and due care, and were and are required to use their utmost ability to

 control and manage Arcimoto in a fair, just, honest, and equitable manner. The Individual

 Defendants were and are required to act in furtherance of the best interests of Arcimoto and its

 shareholders so as to benefit all shareholders equally.

        51.     Each controlling shareholder, director, and officer of the Company owes to

 Arcimoto and its shareholders the fiduciary duty to exercise good faith and diligence in the

 administration of the Company and in the use and preservation of its property and assets and the

 highest obligations of fair dealing.

        52.     The Individual Defendants, because of their positions of control and authority as

 controlling shareholder, directors, and/or officers of Arcimoto, were able to and did, directly and/or

 indirectly, exercise control over the wrongful acts complained of herein.




                                                  13
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 14 of 65 PageID #: 14




        53.     To discharge their duties, the controlling shareholder, officers, and directors of

 Arcimoto were required to exercise reasonable and prudent supervision over the management,

 policies, controls, and operations of the Company.

        54.     Each Individual Defendant, by virtue of his or her position as a controlling

 shareholder, director, and/or officer, owed to the Company and to its shareholders the highest

 fiduciary duties of loyalty, good faith, and the exercise of due care and diligence in the

 management and administration of the affairs of the Company, as well as in the use and

 preservation of its property and assets. The conduct of the Individual Defendants complained of

 herein involves a knowing and culpable violation of their obligations as controlling shareholder,

 directors, and officers of Arcimoto, the absence of good faith on their part, or a reckless disregard

 for their duties to the Company and its shareholders that the Individual Defendants were aware or

 should have been aware posed a risk of serious injury to the Company. The conduct of the

 Individual Defendants who were also the controlling shareholder, officers, and directors of the

 Company has been ratified by the remaining Individual Defendants who collectively comprised a

 majority of Arcimoto’s Board at all relevant times.

        55.     As the controlling shareholder, senior executive officers, and/or directors of a

 publicly-traded company whose common stock was registered with the SEC pursuant to the

 Exchange Act and traded on the NASQAQ, the Individual Defendants had a duty to prevent and

 not to effect the dissemination of inaccurate and untruthful information with respect to the

 Company’s financial condition, performance, growth, operations, financial statements, business,

 products, management, earnings, internal controls, and present and future business prospects,

 including the dissemination of false information regarding the Company’s business, prospects, and

 operations, and had a duty to cause the Company to disclose in its regulatory filings with the SEC




                                                  14
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 15 of 65 PageID #: 15




 all those facts described in this Complaint that it failed to disclose, so that the market price of the

 Company’s common stock would be based upon truthful and accurate information. Further, they

 had a duty to ensure the Company remained in compliance with all applicable laws.

        56.     To discharge their duties, the controlling shareholder, officers, and directors of

 Arcimoto were required to exercise reasonable and prudent supervision over the management,

 policies, practices, and internal controls of the Company. By virtue of such duties, the controlling

 shareholder, officers, and directors of Arcimoto were required to, among other things:

                (a)     ensure that the Company was operated in a diligent, honest, and prudent

 manner in accordance with the laws and regulations of Oregon and the United States, and pursuant

 to Arcimoto’s own Code of Ethics and Business Conduct (the “Code of Conduct”);

                (b)     conduct the affairs of the Company in an efficient, business-like manner so

 as to make it possible to provide the highest quality performance of its business, to avoid wasting

 the Company’s assets, and to maximize the value of the Company’s stock;

                (c)     remain informed as to how Arcimoto conducted its operations, and, upon

 receipt of notice or information of imprudent or unsound conditions or practices, to make

 reasonable inquiry in connection therewith, and to take steps to correct such conditions or

 practices;

                (d)     establish and maintain systematic and accurate records and reports of the

 business and internal affairs of Arcimoto and procedures for the reporting of the business and

 internal affairs to the Board and to periodically investigate, or cause independent investigation to

 be made of, said reports and records;

                (e)     maintain and implement an adequate and functioning system of internal

 legal, financial, and management controls, such that Arcimoto’s operations would comply with all




                                                   15
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 16 of 65 PageID #: 16




 applicable laws and Arcimoto’s financial statements and regulatory filings filed with the SEC and

 disseminated to the public and the Company’s shareholders would be accurate;

                (f)     exercise reasonable control and supervision over the public statements

 made by the Company’s officers and employees and any other reports or information that the

 Company was required by law to disseminate;

                (g)     refrain from unduly benefiting themselves and other Company insiders at

 the expense of the Company; and

                (h)     examine and evaluate any reports of examinations, audits, or other financial

 information concerning the financial affairs of the Company and to make full and accurate

 disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

 above.

          57.   Each of the Individual Defendants further owed to Arcimoto and the shareholders

 the duty of loyalty requiring that each favor Arcimoto’s interest and that of its shareholders over

 their own while conducting the affairs of the Company and refrain from using their position,

 influence, or knowledge of the affairs of the Company to gain personal advantage.

          58.   At all times relevant hereto, the Individual Defendants were the agents of each other

 and of Arcimoto and were at all times acting within the course and scope of such agency.

          59.   Because of their advisory, executive, managerial, directorial, and controlling

 positions with Arcimoto, each of the Individual Defendants had access to adverse, nonpublic

 information about the Company.

          60.   The Individual Defendants, because of their positions of control and authority, were

 able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

 as well as the contents of the various public statements issued by Arcimoto.




                                                  16
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 17 of 65 PageID #: 17




          CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

          61.   In committing the wrongful acts alleged herein, the Individual Defendants have

 pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

 and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

 caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

 aided and abetted and/or assisted each other in breaching their respective duties.

          62.   The purpose and effect of the conspiracy, common enterprise, and/or common

 course of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

 violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

 assets, gross mismanagement, abuse of control, and violations of the Exchange Act ; (ii) conceal

 adverse information concerning the Company’s operations, financial condition, legal compliance,

 future business prospects, and internal controls; and (iii) artificially inflate the Company’s stock

 price.

          63.   The Individual Defendants accomplished their conspiracy, common enterprise,

 and/or common course of conduct by causing the Company purposefully or recklessly to conceal

 material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance

 of this plan, conspiracy, and course of conduct, the Individual Defendants collectively and

 individually took the actions set forth herein. Because the actions described herein occurred under

 the authority of the Board, each of the Individual Defendants who is a director of Arcimoto was a

 direct, necessary, and substantial participant in the conspiracy, common enterprise, and/or

 common course of conduct complained of herein.

          64.   Each of the Individual Defendants aided and abetted and rendered substantial

 assistance in the wrongs complained of herein. In taking such actions to substantially assist the

 commission of the wrongdoing complained of herein, each of the Individual Defendants acted with



                                                  17
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 18 of 65 PageID #: 18




 actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

 substantially assisted in the accomplishment of that wrongdoing, and was or should have been

 aware of his overall contribution to and furtherance of the wrongdoing.

        65.       At all times relevant hereto, each of the Individual Defendants was the agent of

 each of the other Individual Defendants and of Arcimoto, and was at all times acting within the

 course and scope of such agency.

        ARCIMOTO’S CODE OF CONDUCT AND CORPORATE GOVERNANCE

        Arcimoto’s Code of Conduct

        66.       The Code of Conduct, in its “Introduction,” lists some of its purposes which

 include:

        (a)    promote honest and ethical conduct, including the ethical handling of actual
        or apparent conflicts of interest;

        (b)   promote full, fair, accurate, timely and understandable disclosure in reports
        and documents that the Company files with, or submits to, the Securities and
        Exchange Commission (the “SEC”) and in other public communications made by
        the Company;

        (c)     promote compliance with applicable governmental laws, rules and
        regulations;

        (d)    promote the protection of Company assets, including corporate
        opportunities and confidential information;

        (e)       promote fair dealing practices;

        (f)       deter wrongdoing; and

        (g)       ensure accountability for adherence to the Code.

        67.       Moreover, the Code of Conduct states that “[a]ll directors, officers and employees

 are required to be familiar with the Code, comply with its provisions and report any suspected

 violations[.]”




                                                    18
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 19 of 65 PageID #: 19




        68.     With regard to conflicts of interest, the Code of Conduct states that “[c]onflicts of

 interest should be avoided unless specifically authorized[.]”

        69.     With regard to “Compliance,” the Code of Conduct provides that:

        4.1     Employees, officers and directors should comply, both in letter and spirit,
        with all applicable laws, rules and regulations in the cities, states and countries in
        which the Company operates.

        4.2     Although not all employees, officers and directors are expected to know the
        details of all applicable laws, rules and regulations, it is important to know enough
        to determine when to seek advice from appropriate personnel. Questions about
        compliance should be addressed to the Chief Financial Officer, except that they
        should be addressed to the President in the event the questions regarding
        compliance involve the Chief Financial Officer.

        4.3     No director, officer or employee may purchase or sell any Company
        securities while in possession of material non-public information regarding the
        Company, nor may any director, officer or employee purchase or sell another
        company's securities while in possession of material non-public information
        regarding that company. It is against Company policies and illegal for any director,
        officer or employee to use material non-public information regarding the Company
        or any other company to:

                (a)    obtain profit for himself or herself; or

               (b)     directly or indirectly “tip” others who might make an investment
        decision on the basis of that information.

        70.     In addition, the Code of Conduct states that:

        Each director, officer and employee who is involved in the Company's disclosure
        process must:

        (a)    be familiar with and comply with the Company's disclosure controls and
        procedures and its internal control over financial reporting; and

        (b)     take all necessary steps to ensure that all filings with the SEC and all other
        public communications about the financial and business condition of the Company
        provide full, fair, accurate, timely and understandable disclosure.

        71.     The Code of Conduct also provides that “[a]ctions prohibited by this Code

 involving directors or executive officers must be reported to the Audit Committee.”




                                                 19
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 20 of 65 PageID #: 20




        Insider Trading Compliance Policy

        72.     The Company maintains an “Insider Trading Compliance Policy” document which

 states, “it is the intention of the Company that it and all its employees shall comply with and

 observe all applicable securities laws, including the Securities Exchange Act of 1934 (the

 “Exchange Act”), as amended by the Insider Trading and Securities Fraud Enforcement Act of

 1988, by the Sarbanes-Oxley Act of 2002, and by other acts.”

        73.     The Insider Trading Compliance Policy further states that “[u]nder the Federal

 securities laws, “insiders” (i.e., officers, members of the Board of Directors and other individuals

 having access to material non-public information) are prohibited from trading in common stock

 and other securities on the basis of such material non-public information until after the information

 has been disclosed to the public.”

        Audit Committee Charter

        74.     The Company’s Audit Committee Charters states that one of the Audit

 Committee’s purposes is to “oversee the accounting and financial reporting processes of the

 Company and the audits of the Company’s financial statements.”

        75.     The Audit Committee Charter also describes the Audit Committee’s responsibility

 to review “major issues as to the adequacy of the Company’s internal controls and any special

 audit steps adopted in light of material control deficiencies.”

        76.     The Individual Defendants violated the Code of Conduct, Company policy, and the

 Company’s corporate governance documents by engaging in or permitting the scheme to issue

 materially false and misleading statements to the public, including in the Company’s SEC filings,

 and by facilitating and disguising the Individual Defendants’ violations of law, including breaches

 of fiduciary duty, waste of corporate assets, unjust enrichment, abuse of control, gross




                                                  20
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 21 of 65 PageID #: 21




 mismanagement, violations of the Exchange Act, and failing to report the same. Moreover, one of

 the Individual Defendants violated the Code of Conduct and the Company’s Insider Trading

 Compliance Policy by selling Company shares at inflated prices for aggregate proceeds in excess

 of $372,000. Further in violation of the Code of Conduct and the Company’s policies, the

 Individual Defendants failed to maintain internal controls, failed to maintain the accuracy of

 Company records and reports, and failed to comply with applicable laws and regulations.

                         INDIVIDUAL DEFENDANTS’ MISCONDUCT

         Background

         77.     Arcimoto is an Oregon corporation based in Eugene, Oregon that develops,

 markets, and sells three-wheeled electric vehicles.

         78.     Throughout the Relevant Period, the Individual Defendants caused the Company to

 repeatedly tout its preorders and partnerships through a series of press releases while failing to

 disclose material information concerning these transactions.

         79.     Moreover, the Individual Defendants caused the Company to assure the investing

 public that the Company’s internal controls were adequate, despite this not being the case and as

 evidenced by the Company issuing the false and misleading statements at issue.

         False and Misleading Statements Made During the Relevant Period

         February 14, 2018 Press Release

         80.     On February 14, 2018 the Company issued a press release announcing a partnership

 with HULA, including the preorder of one hundred vehicles. The press release did not disclose

 that this was a related party transaction as HULA was owned by a Company shareholder. The press

 release stated, in relevant part:

         Arcimoto, Inc.® (NASDAQ: FUV) — makers of the world’s first Fun Utility
         Vehicle® (FUV®) — an affordable, practical, and thrilling pure electric vehicle
         for everyday commuters and fleets, today announced a partnership with HULA



                                                 21
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 22 of 65 PageID #: 22




        Holdings to launch EV Oasis, a one-of-a-kind electric vehicle charging, education,
        and rental center in Southern California.

        Expected to open in San Diego, California in the summer of 2018, EV Oasis aims
        to be the quintessential west coast sustainable transportation hub. Planned
        amenities include 10 DC fast chargers and 24 Level 2 AC connections, educational
        kiosks, a local organic coffee shop, and an electric vehicle rental center featuring
        the Arcimoto FUV. HULA Holdings has placed a deposit for 100 all-electric
        Arcimoto FUVs as part of their rental operation.

 (Emphasis added.)

        May 14, 2018 Quarterly Report

        81.        On May 14, 2018, the Company filed its quarterly report with the SEC on Form 10-

 Q for the fiscal quarter ended March 31, 2018 (the “1Q18 10-Q”). It was signed by Defendant

 Frohnmayer and contained certifications, signed by Defendants Frohnmayer and Campoli,

 pursuant to Rules 13a-14(a) and 15d-14(a) promulgated under the Exchange Act and the Sarbanes-

 Oxley Act of 2002 (“SOX”) attesting to the accuracy of the financial statements contained in the

 1Q18 10-Q, the disclosure of any material changes to the Company’s internal controls, and the

 disclosure of any fraud committed by the Company, its officers, or its directors.

        82.        The 1Q18 10-Q stated the following regarding the Company’s internal controls, in

 pertinent part:

        (a) Evaluation of Disclosure Controls and Procedures

        Under the supervision and with the participation of our management, including
        Mark Frohnmayer, our President and Chief Executive Officer, and Douglas M.
        Campoli, our Chief Financial Officer, we conducted an evaluation of the
        effectiveness of the design and operation of our disclosure controls and procedures,
        as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act, as of the end
        of the period covered by this report.

        In designing and evaluating our disclosure controls and procedures, management
        recognizes that any disclosure controls and procedures, no matter how well
        designed and operated, can provide only reasonable assurance of achieving the
        desired control objectives. In addition, the design of disclosure controls and
        procedures must reflect the fact that there are resource constraints and that




                                                  22
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 23 of 65 PageID #: 23




        management is required to apply its judgment in evaluating the benefits of possible
        controls and procedures relative to their costs.

        Based on management’s evaluation, our President and Chief Executive Officer and
        our Chief Financial Officer concluded that as of March 31, 2018, our disclosure
        controls and procedures were designed to, and were effective to, provide assurance
        at a reasonable level that the information we are required to disclose in reports that
        we file or submit under the Exchange Act is recorded, processed, summarized and
        reported within the time periods specified in SEC rules and forms, and that such
        information is accumulated and communicated to our management, including our
        President and Chief Executive Officer and our Chief Financial Officer, as
        appropriate, to allow timely decisions regarding required disclosures as of March
        31, 2018.

        (b) Changes in Internal Control Over Financial Reporting

        Under the supervision and with the participation of our management, including our
        President and Chief Executive Officer and our Chief Financial Officer, we
        conducted an evaluation of any changes in our internal controls over financial
        reporting (as such terms are defined in Rules 13a-15(f) and 15d-15(f)) under the
        Exchange Act that occurred during the quarter ended March 31, 2018. Based on
        that evaluation, our President and Chief Executive Officer and Chief Financial
        Officer concluded that there has not been any material change in our internal control
        over financial reporting occurred during the period ended March 31, 2018, that
        materially affected, or is reasonably likely to materially affect, our internal control
        over financial reporting.

        August 14, 2018 Quarterly Report

        83.        On August 14, 2018, the Company filed its quarterly report for the fiscal quarter

 ended June 30, 2018 (the “2Q18 10-Q”). The 2Q18 10-Q was signed by Defendant Frohnmayer

 and contained SOX certifications signed by Defendants Frohnmayer and Campoli attesting to the

 accuracy of the financial statements contained in the 2Q18 10-Q, the disclosure of any material

 changes to the Company’s internal controls, and the disclosure of any fraud committed by the

 Company, its officers, or its directors.

        84.        The 2Q18 10-Q stated the following regarding the Company’s internal controls, in

 pertinent part:

        (a) Evaluation of Disclosure Controls and Procedures




                                                  23
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 24 of 65 PageID #: 24




       Under the supervision and with the participation of our management, including
       Mark Frohnmayer, our President and Chief Executive Officer, and Douglas M.
       Campoli, our Chief Financial Officer, we conducted an evaluation of the
       effectiveness of the design and operation of our disclosure controls and procedures,
       as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act, as of the end
       of the period covered by this report.

       In designing and evaluating our disclosure controls and procedures, management
       recognizes that any disclosure controls and procedures, no matter how well
       designed and operated, can provide only reasonable assurance of achieving the
       desired control objectives. In addition, the design of disclosure controls and
       procedures must reflect the fact that there are resource constraints and that
       management is required to apply its judgment in evaluating the benefits of possible
       controls and procedures relative to their costs.

       Based on management’s evaluation, our President and Chief Executive Officer and
       our Chief Financial Officer concluded that as of June 30, 2018, our disclosure
       controls and procedures were designed to, and were effective to, provide assurance
       at a reasonable level that the information we are required to disclose in reports that
       we file or submit under the Exchange Act is recorded, processed, summarized and
       reported within the time periods specified in SEC rules and forms, and that such
       information is accumulated and communicated to our management, including our
       President and Chief Executive Officer and our Chief Financial Officer, as
       appropriate, to allow timely decisions regarding required disclosures as of June 30,
       2018.

       (b) Changes in Internal Control Over Financial Reporting

       Under the supervision and with the participation of our management, including our
       President and Chief Executive Officer and our Chief Financial Officer, we
       conducted an evaluation of any changes in our internal controls over financial
       reporting (as such terms are defined in Rules 13a-15(f) and 15d-15(f)) under the
       Exchange Act that occurred during the quarter ended June 30, 2018. Based on that
       evaluation, our President and Chief Executive Officer and Chief Financial Officer
       concluded that there has not been any material change in our internal control over
       financial reporting occurred during the period ended June 30, 2018, that materially
       affected, or is reasonably likely to materially affect, our internal control over
       financial reporting.

       November 16, 2018 Quarterly Report

       85.    On November 16, 2018, the Company filed its quarterly report for the fiscal quarter

 ended September 30, 2018 (the “3Q18 10-Q”). The 3Q18 10-Q was signed by Defendant




                                                24
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 25 of 65 PageID #: 25




 Frohnmayer and contained SOX certifications signed by Defendants Frohnmayer and Campoli

 attesting to the accuracy of the financial statements contained in the 3Q18 10-Q, the disclosure of

 any material changes to the Company’s internal controls, and the disclosure of any fraud

 committed by the Company, its officers, or its directors.

        86.        The 3Q18 10-Q stated the following regarding the Company’s internal controls, in

 pertinent part:

        (a) Evaluation of Disclosure Controls and Procedures

        Under the supervision and with the participation of our management, including
        Mark Frohnmayer, our President and Chief Executive Officer, and Douglas M.
        Campoli, our Chief Financial Officer, we conducted an evaluation of the
        effectiveness of the design and operation of our disclosure controls and procedures,
        as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act, as of the end
        of the period covered by this report.

        In designing and evaluating our disclosure controls and procedures, management
        recognizes that any disclosure controls and procedures, no matter how well
        designed and operated, can provide only reasonable assurance of achieving the
        desired control objectives. In addition, the design of disclosure controls and
        procedures must reflect the fact that there are resource constraints and that
        management is required to apply its judgment in evaluating the benefits of possible
        controls and procedures relative to their costs.

        Based on management’s evaluation, our President and Chief Executive Officer and
        our Chief Financial Officer concluded that as of September 30, 2018, our disclosure
        controls and procedures were designed to, and were effective to, provide assurance
        at a reasonable level that the information we are required to disclose in reports that
        we file or submit under the Exchange Act is recorded, processed, summarized and
        reported within the time periods specified in SEC rules and forms, and that such
        information is accumulated and communicated to our management, including our
        President and Chief Executive Officer and our Chief Financial Officer, as
        appropriate, to allow timely decisions regarding required disclosures as of
        September 30, 2018.

        (b) Changes in Internal Control Over Financial Reporting

        Under the supervision and with the participation of our management, including our
        President and Chief Executive Officer and our Chief Financial Officer, we
        conducted an evaluation of any changes in our internal controls over financial
        reporting (as such terms are defined in Rules 13a-15(f) and 15d-15(f)) under the




                                                  25
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 26 of 65 PageID #: 26




        Exchange Act that occurred during the quarter ended September 30, 2018. Based
        on that evaluation, our President and Chief Executive Officer and Chief Financial
        Officer concluded that there has not been any material change in our internal control
        over financial reporting occurred during the period ended September 30, 2018, that
        materially affected, or is reasonably likely to materially affect, our internal control
        over financial reporting.

        March 29, 2019 Annual Report

        87.        On March 29, 2019, the Company filed its quarterly report for the 2018 Fiscal Year

 (the “2018 10-K”). The 2018 10-K was signed by Defendants Frohnmayer, Campoli, Becker, Curl,

 Scherer, and Eisler and contained SOX certifications signed by Defendants Frohnmayer and

 Campoli attesting to the accuracy of the financial statements contained in the 2018 10-K, the

 disclosure of any material changes to the Company’s internal controls, and the disclosure of any

 fraud committed by the Company, its officers, or its directors.

        88.        The 2018 10-K stated the following regarding the Company’s internal controls, in

 pertinent part:

        (a) Evaluation of Disclosure Controls and Procedures

        We maintain disclosure controls and procedures, as defined in Rule 13a-15(e)
        promulgated under the Securities Exchange Act of 1934 (the "Exchange Act"), that
        are designed to ensure that information required to be disclosed by us in the reports
        that we file or submit under the Exchange Act is recorded, processed, summarized
        and reported within the time periods specified in the SEC's rules and forms and that
        such information is accumulated and communicated to our management, including
        its Chief Executive Officer and Chief Financial Officer, as appropriate, to allow
        timely decisions regarding required disclosure. Under the supervision and with the
        participation of our management, including Mark Frohnmayer, our President and
        Chief Executive Officer, and Douglas M. Campoli, our Chief Financial Officer, we
        conducted an evaluation of the effectiveness of the design and operation of our
        disclosure controls and procedures, as defined in Rules 13a-15(e) under the
        Exchange Act, as of the end of the period covered by this report.

        Based on that evaluation, our President and Chief Executive Officer and our Chief
        Financial Officer concluded that as of December 31, 2018, our disclosure controls
        and procedures were effective.

        (b) Changes in Internal Control Over Financial Reporting




                                                   26
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 27 of 65 PageID #: 27




        No changes were made to our internal control over financial reporting occurred
        during the period ended December 31, 2018, that materially affected, or is
        reasonably likely to materially affect, our internal control over financial reporting.

        April 1, 2019 Proxy Statement

        89.       On April 1, 2019, the Company filed the 2019 Proxy Statement with the SEC.

 Defendants Frohnmayer, Becker, Curl, Sherer, and Eisler solicited the 2019 Proxy Statement filed

 pursuant to Section 14(a) of the Exchange Act, which contained material misstatements and

 omissions. 1

        90.       The 2019 Proxy Statement called for Company shareholders to, inter alia: (1) elect

 Defendants Frohnmayer, Becker, Curl, Scherer, and Eisler to the Board; (2) approve an

 amendment to the Company’s Amended and Restated Articles of Incorporation to increase the

 amount of authorized common stock from 20 million shares to 60 million shares; and (3) to

 approve an amendment to the Company’s 2018 Omnibus Stock Incentive Plan (the “2018 Plan”)

 to add an additional 1 million shares to the 2018 Plan for issuance to Company employees, officers,

 and directors.

        91.       The 2019 Proxy Statement stated the following regarding the Board’s, and each

 Board committee’s, risk oversight functions:

        While our Company’s senior management has responsibility for the management
        of risk, our board of directors plays an important role in overseeing this function.
        Our board regularly reviews our market and business risks during its formal and
        informal meetings and, since its formation, each of its committees has begun to
        oversee risks associated with its respective area of responsibility. In particular,
        our audit committee oversees risk related to our accounting, tax, financial and
        public disclosure processes. It also assesses risks associated with our financial


 1
  Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are
 based solely on negligence; they are not based on any allegation of reckless or knowing conduct
 by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
 Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
 any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.



                                                   27
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 28 of 65 PageID #: 28




        assets. Our compensation committee oversees risks related to our compensation
        and benefit plans and policies to ensure sound pay practices that do not cause
        risks to arise that are reasonably likely to have a material adverse effect on our
        Company. Our nominating and governance committee seeks to minimize risks
        related to our governance structure by implementing sound corporate
        governance principles and practices. Each of our committees reports to the full
        board as appropriate on its efforts at risk oversight and on any matter that rises to
        the level of a material or enterprise level of risk.

 (Emphasis added.)

        92.     The 2019 Proxy Statement also listed certain responsibilities of the Audit

 Committee, which at that time consisted of Defendants Curl (as Chair), Scherer, and Eisler. These

 responsibilities included, “reviewing and discussing the adequacy and effectiveness of our

 accounting and financial reporting processes and controls[,]” “establishing and overseeing

 procedures for the receipt, retention, and treatment of complaints received by us regarding

 accounting, internal accounting controls or auditing matters, including procedures for the

 confidential, anonymous submission by our employees regarding questionable accounting or

 auditing matters[,]” and “reviewing and approving related-party transactions for potential conflict

 of interest situations on an ongoing basis[.]”

        93.     The 2019 Proxy Statement also had the following to say regarding the

 administration of the 2018 Plan:

        The 2018 Plan is administered by our compensation committee. With respect to
        grants of awards to our officers or directors, the 2018 Plan is administered by our
        compensation committee in a manner that permits such grants and related
        transactions to be exempt from Section 16(b) of the Securities Exchange Act of
        1934, as amended, or the Exchange Act. The plan administrator has the full
        authority to select recipients of the grants, determine the extent of the grants,
        establish additional terms, conditions, rules or procedures to accommodate rules or
        laws of applicable non-U.S. jurisdictions, adjust awards and to take any other action
        deemed appropriate; however, no action may be taken that is inconsistent with the
        terms of the 2018 Plan.




                                                  28
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 29 of 65 PageID #: 29




        94.     The 2019 Proxy Statement was materially misleading because it failed to disclose

 that: (1) contrary to the 2019 Proxy Statement’s descriptions of the Board’s risk oversight function

 and the Audit Committee’s responsibilities, the Board and its committees were not adequately

 exercising these functions, were causing or permitting the Company to issue false and misleading

 statements, and thus the Individual Defendants on the Board were breaching their fiduciary duties;

 and (2) the Individual Defendants on the Board at that time who were breaching their fiduciary

 duties were improperly interested in increasing their unjust compensation by seeking shareholder

 approval of the amendment to the 2018 Plan.

        95.     The 2019 Proxy Statement also failed to disclose that: (1) the Company’s

 announced preorders were either not filled or completely fabricated; (2) the Company’s vehicles

 suffered from safety defects which would lead to a recall of all or nearly all of them; (3) the

 Company’s touted partnership with HULA was an undisclosed related party transaction; and (4)

 the Company failed to maintain adequate internal controls.

        96.     As a result of the material misstatements and omissions contained in the 2019 Proxy

 Statement, Company shareholders reelected Defendants Frohnmayer, Becker, Curl, Scherer, and

 Eisler to the Board, allowing them to continue breaching their fiduciary duties to Arcimoto, and

 approved the amendments to the 2018 Plan, allowing the Individual Defendants to receive more

 unjust compensation.

        May 9, 2019 Quarterly Report

        97.     On May 9, 2019, the Company filed its quarterly report with the SEC on Form 10-

 Q for the fiscal quarter ended March 31, 2019 (the “1Q19 10-Q”). It was signed by Defendant

 Frohnmayer and contained SOX certifications, signed by Defendants Frohnmayer and Campoli,

 attesting to the accuracy of the financial statements contained in the 1Q19 10-Q, the disclosure of




                                                 29
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 30 of 65 PageID #: 30




 any material changes to the Company’s internal controls, and the disclosure of any fraud

 committed by the Company, its officers, or its directors.

         98.       The 1Q19 10-Q stated the following regarding the Company’s internal controls, in

 pertinent part:

         a) Evaluation of Disclosure Controls and Procedures

         Under the supervision and with the participation of our management, including our
         Chief Executive Officer and our Chief Financial Officer, we conducted an
         evaluation of our disclosure controls and procedures, as defined in Rules 13a-15(e)
         and 15d-15(e) under the Exchange Act, as of the end of the period covered by this
         report.

         Based on this evaluation, out Chief Executive Officer and our Chief Financial
         Officer concluded that our disclosure controls and procedures were effective as of
         the end of the period covered by this report.

         (b) Changes in Internal Control Over Financial Reporting

         There has not been any material change in our internal control over financial
         reporting (as defined in Exchange Act Rule 13a-15(f) or Rule 15d-15(f) occurred
         during the period ended March 31, 2019, that materially affected, or is reasonably
         likely to materially affect, our internal control over financial reporting.

         June 3, 2019 Press Release

         99.       On June 3, 2019, the Company issued a press release announcing an agreement

 reached with GoCar Tours, including a forty-vehicle order. The press release stated, in pertinent

 part:

         Arcimoto, Inc.®, (NASDAQ: FUV) makers of the Fun Utility Vehicle® (FUV®),
         Rapid Responder™, and Deliverator™ — affordable, practical, and joyful pure
         electric vehicles for everyday commuters and fleets — announced today that it will
         develop a next-gen fleet of FUVs with GoCar Tours for GPS-guided tours of San
         Francisco.

         An initial order of 40 FUVs will be outfitted with GoCar’s patented GoCar
         Network technology, which allows users to explore the city on their own schedule
         at their own pace. The GoCar’s mobile tour guide, the world’s first GPS-guided
         tour, will give directions, crack jokes, recommend restaurants, and tell the
         legendary stories that bring San Francisco to life.




                                                  30
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 31 of 65 PageID #: 31




 (Emphasis added.)

         June 19, 2019 Press Release

         100.      On June 19, 2019, the Company issued a press release announcing the Company’s

 agreement with Sol Mar Vida, in Costa Rica, including an order of one hundred vehicles. The press

 release stated, in pertinent part:

         Arcimoto, Inc.®, (NASDAQ: FUV) makers of the Fun Utility Vehicle® (FUV®),
         Rapid Responder™, and Deliverator™ — affordable, practical, and joyful pure
         electric vehicles for everyday commuters and fleets — announced today that it
         plans to deploy the first international fleet of pure electric FUVs to Costa Rica
         starting later this year in collaboration with Sol Mar Vida.

         Over the span of three years, Arcimoto and Sol Mar Vida plan to deploy 100 FUVs
         to be used as tourist rentals in Guanacaste province. Users will be able to rent the
         FUV directly at beachside hotels from Tamarindo to Playa Hermosa, a stunning
         stretch of white-sand beaches and world-class surf breaks known as the Gold Coast
         of Costa Rica.

 (Emphasis added.)

         August 14, 2019 Quarterly Report

         101.      On August 14, 2019, the Company filed its quarterly report with the SEC on Form

 10-Q for the fiscal quarter ended June 30, 2019 (the “2Q19 10-Q”). It was signed by Defendant

 Campoli and contained SOX certifications, signed by Defendants Frohnmayer and Campoli,

 attesting to the accuracy of the financial statements contained in the 2Q19 10-Q, the disclosure of

 any material changes to the Company’s internal controls, and the disclosure of any fraud

 committed by the Company, its officers, or its directors.

         102.      The 2Q19 10-Q stated the following regarding the Company’s internal controls, in

 pertinent part:

         (a) Evaluation of Disclosure Controls and Procedures




                                                  31
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 32 of 65 PageID #: 32




         Under the supervision and with the participation of our management, including our
         Chief Executive Officer and our Chief Financial Officer, we conducted an
         evaluation of our disclosure controls and procedures, as defined in Rules 13a-15(e)
         and 15d-15(e) under the Exchange Act, as of the end of the period covered by this
         report.

         Based on this evaluation, our Chief Executive Officer and our Chief Financial
         Officer concluded that our disclosure controls and procedures were effective as of
         the end of the period covered by this report.

         (b) Changes in Internal Control Over Financial Reporting

         There has not been any material change in our internal control over financial
         reporting (as defined in Exchange Act Rule 13a-15(f) or Rule 15d-15(f)) during the
         period ended June 30, 2019, that materially affected, or is reasonably likely to
         materially affect, our internal control over financial reporting.

         October 2, 2019 Press Release

         103.    On October 2, 2019, the Company issued a press release announcing its first rental

 franchisee, R-KEY-MOTO LLC (“R-KEY-MOTO”). The press release did not note that R-KEY-

 MOTO was owned by one of the Company’s largest shareholders—which, according to the 2019

 Proxy Statement, beneficially owned 1,442,857 shares of the Company’s common stock

 representing 9.3% of shares outstanding as of March 22, 2019—FOD Capital. The press release

 stated, in pertinent part:

         Arcimoto, Inc.®, (NASDAQ: FUV) makers of the Fun Utility Vehicle® (FUV®),
         Rapid Responder™, and Deliverator™ — affordable, practical, and joyful pure
         electric vehicles for everyday commuters and fleets — announced today that it has
         signed its first rental franchise, which will open in the Florida Keys and be
         operated by Key West-based franchisee R-KEY-MOTO, LLC.

         We think Key West will be an amazing home for our first rental franchise and
         pilot of our rental franchise model,” said Arcimoto founder and president Mark
         Frohnmayer. “We are very excited to partner with the R-KEY-MOTO team,
         combining their local market expertise and resources with Arcimoto’s ultra-
         efficient and very fun vehicles.”

         Located at the Stock Island Marina Village, the new FUV Hub location will
         house 21 FUVs to be used as rental vehicles for tourists and cruise ship
         passengers to explore Key West, one of the most popular tourist destinations in




                                                 32
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 33 of 65 PageID #: 33




        the world. In addition, the FUV Hub will share vehicles with the A&B Marina
        Complex and the Perry Hotel Key West. Guests will be able to rent FUVs directly
        from the concierge and explore Stock Island and Key West.

                                          ⁎      ⁎       ⁎

        The Florida Keys will be the first Arcimoto rental franchise, and the fourth FUV
        rental location, with partnerships previously announced with Hula Multimodal
        in San Diego and Encinitas, Calif., as well as with GoCar Tours in San
        Francisco. In the Arcimoto franchise model, rental franchises will utilize Arcimoto
        branding and technologies, including the Arcimoto mobile app, to create a one-of-
        a-kind tourism experience and unforgettable joyride.

 (Emphasis added.)

        October 30, 2019 Press Release

        104.    On October 30, 2019, the Company issued a press release announcing a distribution

 agreement with a New Zealand–based company. The press release stated, in pertinent part:

        Arcimoto, Inc.®, (NASDAQ:FUV) makers of the Fun Utility Vehicle® (FUV®),
        Rapid Responder™, and Deliverator™ - affordable, practical, and joyful pure
        electric vehicles for everyday commuters and fleets - announced today that it has
        entered into a distribution agreement with New Zealand-based EV Distributors
        to deliver a minimum of 160 Arcimoto vehicles over the next four years. To kick
        off the agreement, Arcimoto has made its first international vehicle shipment, and
        three FUVs are now bound for Auckland, scheduled to arrive in November.

 (Emphasis added.)

        November 14, 2019 Quarterly Report

        105.    On November 14, 2019, the Company filed its quarterly report with the SEC on

 Form 10-Q for the fiscal quarter ended September 30, 2019 (the “3Q19 10-Q”). It was signed by

 Defendant Campoli and contained SOX certifications, signed by Defendants Frohnmayer and

 Campoli, attesting to the accuracy of the financial statements contained in the 3Q19 10-Q, the

 disclosure of any material changes to the Company’s internal controls, and the disclosure of any

 fraud committed by the Company, its officers, or its directors.




                                                 33
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 34 of 65 PageID #: 34




         106.      The 3Q19 10-Q stated the following regarding the Company’s internal controls, in

 pertinent part:

         (a) Evaluation of Disclosure Controls and Procedures

         Under the supervision and with the participation of our management, including our
         Chief Executive Officer and our Chief Financial Officer, we conducted an
         evaluation of our disclosure controls and procedures, as defined in Rules 13a-15(e)
         and 15d-15(e) under the Exchange Act, as of the end of the period covered by this
         report.

         Based on this evaluation, our Chief Executive Officer and our Chief Financial
         Officer concluded that our disclosure controls and procedures were effective as of
         the end of the period covered by this report.

         (b) Changes in Internal Control Over Financial Reporting

         There has not been any material change in our internal control over financial
         reporting (as defined in Exchange Act Rule 13a-15(f) or Rule 15d-15(f)) during the
         period ended September 30, 2019, that materially affected, or is reasonably likely
         to materially affect, our internal control over financial reporting.

         March 10, 2020 Press Release

         107.      On March 10, 2020, the Company issued a press release announcing a partnership

 with the Eugene Springfield Fire Department to test one of the Company’s products. The press

 release stated, in pertinent part:

         Arcimoto, Inc.® (NASDAQ: FUV) and Eugene Springfield Fire Department
         announced today that they have begun the first pilot program for testing the
         Rapid Responder™, a pure electric three-wheeled vehicle designed for first
         responders to more quickly and efficiently reach emergencies at a fraction of the
         economic and environmental costs of traditional diesel-powered vehicles.

 (Emphasis added.)

         April 14, 2020 Annual Report

         108.      On April 14, 2020 the Company filed its annual report for the 2019 Fiscal Year

 with the SEC on Form 10-K (the “2019 10-K”). The 2019 10-K was signed by Defendants

 Frohnmayer, Campoli, Becker, Scherer, and Eisler, and contained SOX certifications signed by




                                                  34
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 35 of 65 PageID #: 35




 Defendants Frohnmayer and Campoli, attesting to the accuracy of the financial statements

 contained in the 2019 10-K, the disclosure of any material changes to the Company’s internal

 controls, and the disclosure of any fraud committed by the Company, its officers, or its directors.

           109.   The 2019 10-K stated the following concerning the Company’s internal controls,

 in pertinent part:

           (a) Evaluation of Disclosure Controls and Procedures

           Under the supervision and with the participation of our management, including our
           Chief Executive Officer and our Chief Financial Officer, we conducted an
           evaluation of our disclosure controls and procedures, as defined in Rules 13a-15(e)
           and 15d-15(e) under the Exchange Act, as of the end of the period covered by this
           report. Management use the criteria in Internal Control – Integrated Framework,
           issued by the Committee of Sponsoring Organizations of the Treadway
           Commission (“COSO”) (2013) to evaluate internal disclosure controls and
           procedures.

           Based on this evaluation, our Chief Executive Officer and our Chief Financial
           Officer concluded that our disclosure controls and procedures were effective as of
           the end of the period covered by this report.

           (b) Changes in Internal Control Over Financial Reporting

           There has not been any material change in our internal control over financial
           reporting (as defined in Exchange Act Rule 13a-15(f) or Rule 15d-15(f)) during the
           period ended December 31, 2019, that materially affected, or is reasonably likely
           to materially affect, our internal control over financial reporting.

 (Original emphasis removed.)

           April 29, 2020 Proxy Statement

           110.   On April 29, 2019, the Company filed a proxy statement on Schedule 14A with the

 SEC (the “2020 Proxy Statement”). Defendants Frohnmayer, Becker, Calderon, Sherer, and Eisler

 solicited the 2020 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which

 contained material misstatements and omissions. 2



 2
     Plaintiff’s allegations with respect to the misleading statements in the 2020 Proxy Statement are



                                                   35
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 36 of 65 PageID #: 36




        111.    The 2020 Proxy Statement called for Company shareholders to, inter alia: (1) elect

 Defendants Frohnmayer, Becker, Calderon, Scherer, and Eisler to the Board; and (2) to approve

 another amendment to the Company’s 2018 Plan to add an additional 2 million shares to the 2018

 Plan for issuance to Company employees, officers, and directors.

        112.    The 2020 Proxy Statement stated the following, regarding the Board’s, and each

 Board committee’s, risk oversight functions:

        While our Company’s senior management has responsibility for the management
        of risk, our board of directors plays an important role in overseeing this function.
        Our board regularly reviews our market and business risks during its formal and
        informal meetings and, since its formation, each of its committees has begun to
        oversee risks associated with its respective area of responsibility. In particular,
        our audit committee oversees risk related to our accounting, tax, financial and
        public disclosure processes. It also assesses risks associated with our financial
        assets. Our compensation committee oversees risks related to our compensation
        and benefit plans and policies to ensure sound pay practices that do not cause
        risks to arise that are reasonably likely to have a material adverse effect on our
        Company. Our nominating and governance committee seeks to minimize risks
        related to our governance structure by implementing sound corporate
        governance principles and practices. Each of our committees reports to the full
        board as appropriate on its efforts at risk oversight and on any matter that rises to
        the level of a material or enterprise level of risk.

 (Emphasis added.)

        113.    The 2020 Proxy Statement also listed certain responsibilities of the Audit

 Committee, which at that time consisted of Defendants Scherer (as Chiar), Eisler, and Calderon.

 Defendant Curl also served on the Audit Committee during the 2019 Fiscal Year but had resigned

 from the Board by the filing of the 2020 Proxy Statement. The Audit Committee responsibilities

 included, “reviewing and discussing the adequacy and effectiveness of our accounting and




 based solely on negligence; they are not based on any allegation of reckless or knowing conduct
 by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
 Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
 any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.



                                                   36
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 37 of 65 PageID #: 37




 financial reporting processes and controls[,]” “establishing and overseeing procedures for the

 receipt, retention, and treatment of complaints received by us regarding accounting, internal

 accounting controls or auditing matters, including procedures for the confidential, anonymous

 submission by our employees regarding questionable accounting or auditing matters[,]” and

 “reviewing and approving related-party transactions for potential conflict of interest situations on

 an ongoing basis[.]”

        114.    The 2020 Proxy Statement also said the following regarding the administration of

 the 2018 Plan, in pertinent part:

        The 2018 Plan is administered by our compensation committee. With respect to
        grants of awards to our officers or directors, the 2018 Plan is administered by our
        compensation committee in a manner that permits such grants and related
        transactions to be exempt from Section 16(b) of the Securities Exchange Act of
        1934, as amended, or the Exchange Act. The plan administrator has the full
        authority to select recipients of the grants, determine the extent of the grants,
        establish additional terms, conditions, rules or procedures to accommodate rules or
        laws of applicable non-U.S. jurisdictions, adjust awards and to take any other action
        deemed appropriate; however, no action may be taken that is inconsistent with the
        terms of the 2018 Plan.

        115.    The 2020 Proxy Statement was materially misleading because it failed to disclose

 that: (1) contrary to the 2020 Proxy Statement’s descriptions of the Board’s risk oversight function

 and the Audit Committee’s responsibilities, the Board and its committees were not adequately

 exercising these functions, were causing or permitting the Company to issue false and misleading

 statements, and thus the Individual Defendants on the Board were breaching their fiduciary duties;

 and (2) the Individual Defendants on the Board at that time who were breaching their fiduciary

 duties were improperly interested in increasing their unjust compensation by seeking shareholder

 approval of the amendment to the 2018 Plan.

        116.    The 2020 Proxy Statement also failed to disclose that: (1) the Company’s

 announced preorders were either not filled or completely fabricated; (2) the Company’s vehicles




                                                 37
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 38 of 65 PageID #: 38




 suffered from safety defects which would lead to a recall; (3) the Company’s single largest

 customer was an undisclosed related party owned by FOD Capital, which was at one time among

 the Company’s largest shareholders; (4) the Company’s touted partnerships with HULA was also

 an undisclosed related party transaction; and (5) the Company failed to maintain adequate internal

 controls.

        117.       As a result of the material misstatements and omissions contained in the 2020 Proxy

 Statement, Company shareholders reelected Defendants Frohnmayer, Becker, Calderon, Scherer,

 and Eisler to the Board, allowing them to continue breaching their fiduciary duties to Arcimoto,

 and approved the amendments to the 2018 Plan, allowing the Individual Defendants to receive

 more unjust compensation.

        June 11, 2020 Quarterly Report

        118.       On June 11, 2020, the Company filed its quarterly report with the SEC on Form 10-

 Q for the fiscal quarter ended March 31, 2020 (the “1Q20 10-Q”). It was signed by Defendant

 Campoli and contained SOX certifications, signed by Defendants Frohnmayer and Campoli,

 attesting to the accuracy of the financial statements contained in the 1Q20 10-Q, the disclosure of

 any material changes to the Company’s internal controls, and the disclosure of any fraud

 committed by the Company, its officers, or its directors.

        119.       The 1Q20 10-Q stated the following regarding the Company’s internal controls, in

 pertinent part:

        (a) Evaluation of Disclosure Controls and Procedures

        Under the supervision and with the participation of our management, including our
        Chief Executive Officer and our Chief Financial Officer, we conducted an
        evaluation of our disclosure controls and procedures, as defined in Rules 13a-15(e)
        and 15d-15(e) under the Exchange Act, as of the end of the period covered by this
        report. Management uses the criteria in Internal Control – Integrated Framework,
        issued by the Committee of Sponsoring Organizations of the Treadway




                                                   38
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 39 of 65 PageID #: 39




         Commission (“COSO”) (2013) to evaluate internal disclosure controls and
         procedures.

         Based on this evaluation, our Chief Executive Officer and our Chief Financial
         Officer concluded that our disclosure controls and procedures were effective as of
         the end of the period covered by this report.

         (b) Changes in Internal Control Over Financial Reporting

         There has not been any material change in our internal control over financial
         reporting (as defined in Exchange Act Rule 13a-15(f) or Rule 15d-15(f)) during the
         period ended March 31, 2020, that materially affected, or is reasonably likely to
         materially affect, our internal control over financial reporting.

         July 22, 2020 Press Release

         120.    On July 22, 2020 the Company issued a press release announcing a pilot program

 with the restaurant Wahlburgers, to test one of the Company’s products. The press release stated

 in relevant part:

         Arcimoto, Inc.® (NASDAQ: FUV), makers of the Fun Utility Vehicle® (FUV®),
         Rapid Responder™, and Deliverator™—affordable, practical, and joyful pure
         electric vehicles for everyday commuters and fleets—and Wahlburgers are
         teaming up on a pilot program to field test the Deliverator, Arcimoto’s ultra-
         efficient, three-wheel electric vehicle designed for local and last-mile delivery.
         The pilot program is anticipated to begin this August at the newest Wahlburgers
         location coming to the boardwalk of the world-renowned Historic Key West
         Seaport from the restaurant brand founded by Chef Paul Wahlberg along with
         brothers Donnie and Mark.

 (Emphasis added.)

         August 19, 2020 Quarterly Report

         121.    On August 19, 2020, the Company filed its quarterly report with the SEC on Form

 10-Q for the fiscal quarter ended June 30, 2020 (the “2Q20 10-Q”). It was signed by Defendant

 Campoli and contained SOX certifications, signed by Defendants Frohnmayer and Campoli,

 attesting to the accuracy of the financial statements contained in the 2Q20 10-Q, the disclosure of




                                                 39
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 40 of 65 PageID #: 40




 any material changes to the Company’s internal controls, and the disclosure of any fraud

 committed by the Company, its officers, or its directors.

        122.       The 2Q20 10-Q stated the following regarding the Company’s internal controls, in

 pertinent part:

        (a) Evaluation of Disclosure Controls and Procedures

        Under the supervision and with the participation of our management, including our
        Chief Executive Officer and our Chief Financial Officer, we conducted an
        evaluation of our disclosure controls and procedures, as defined in Rules 13a-15(e)
        and 15d-15(e) under the Exchange Act, as of the end of the period covered by this
        report. Management uses the criteria in Internal Control – Integrated Framework,
        issued by the Committee of Sponsoring Organizations of the Treadway
        Commission (“COSO”) (2013) to evaluate internal disclosure controls and
        procedures.

        Based on this evaluation, our Chief Executive Officer and our Chief Financial
        Officer concluded that our disclosure controls and procedures were effective as of
        the end of the period covered by this report.

        (b) Changes in Internal Control Over Financial Reporting

        There has not been any material change in our internal control over financial
        reporting (as defined in Exchange Act Rule 13a-15(f) or Rule 15d-15(f)) during the
        period ended June 30, 2020, that materially affected, or is reasonably likely to
        materially affect, our internal control over financial reporting.

        November 16, 2020 Quarterly Report

        123.       On November 16, 2020, the Company filed its quarterly report with the SEC on

 Form 10-Q for the fiscal quarter ended September 30, 2020 (the “3Q20 10-Q”). It was signed by

 Defendant Campoli and contained SOX certifications, signed by Defendants Frohnmayer and

 Campoli, attesting to the accuracy of the financial statements contained in the 3Q20 10-Q, the

 disclosure of any material changes to the Company’s internal controls, and the disclosure of any

 fraud committed by the Company, its officers, or its directors.




                                                  40
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 41 of 65 PageID #: 41




        124.       The 3Q20 10-Q stated the following regarding the Company’s internal controls, in

 pertinent part:

        (a) Evaluation of Disclosure Controls and Procedures

        Under the supervision and with the participation of our management, including our
        Chief Executive Officer and our Chief Financial Officer, we conducted an
        evaluation of our disclosure controls and procedures, as defined in Rules 13a-15(e)
        and 15d-15(e) under the Exchange Act, as of the end of the period covered by this
        report. Management uses the criteria in Internal Control – Integrated Framework,
        issued by the Committee of Sponsoring Organizations of the Treadway
        Commission (“COSO”) (2013) to evaluate internal disclosure controls and
        procedures.

        Based on this evaluation, our Chief Executive Officer and our Chief Financial
        Officer concluded that our disclosure controls and procedures were effective as of
        the end of the period covered by this report.

        (b) Changes in Internal Control Over Financial Reporting

        There has not been any material change in our internal control over financial
        reporting (as defined in Exchange Act Rule 13a-15(f) or Rule 15d-15(f)) during the
        period ended June 30, 2020 [sic], that materially affected, or is reasonably likely to
        materially affect, our internal control over financial reporting.

        November 19, 2020 Press Release

        125.       On November 19, 2020, the Company issued a press release announcing a

 partnership with the City of Orlando. The press release stated, in pertinent part:

        Arcimoto, Inc.® (NASDAQ: FUV), makers of affordable, practical, and joyful
        pure electric vehicles for everyday commuters and fleets, today announced that it
        has entered into its first municipal fleet pilot program, with the City of Orlando.
        Together, the City will test Arcimoto vehicles across six city departments,
        continuing Mayor Buddy Dyer’s efforts to transform Orlando into one of the most
        environmentally-friendly, economically and socially vibrant communities in the
        nation.

                                           ⁎       ⁎      ⁎

        Over the course of the 90-day pilot program, Arcimoto vehicles are expected to
        be tested by Orlando Fire Department, Police Department, Code Enforcement
        Division, Permitting Services, Venues, and Parking Enforcement. This is the
        latest milestone of the City’s Office of Sustainability and Resiliency, which has




                                                  41
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 42 of 65 PageID #: 42




        recently worked to convert hundreds of fleet vehicles to electric, hybrid, or
        compressed natural gas; is working to enable more than 500 Level 2 charging
        stations citywide; and launched sharing programs for cars, scooters, and bikes.

 (Emphasis added.)

        126.       The statements contained in ¶¶ 80–88, 97–109, and 118–125 were materially false

 and misleading, and failed to disclose material facts necessary to make the statements not false

 and misleading. Specifically, the Individual Defendants improperly failed to disclose, inter alia,

 that: (1) the Company’s announced preorders, totaling 422 vehicles, were either not filled or

 completely fabricated, with only nineteen vehicles actually delivered; (2) all or almost all of the

 Company’s vehicles were or would be under a safety recall; (3) the Company’s single largest

 customer was an undisclosed related party owned by FOD Capital, which was at one time among

 the Company’s largest shareholders; (4) another of the Company’s touted partnerships with HULA

 was also an undisclosed related party transaction; and (5) the Company failed to maintain adequate

 internal controls. As a result of the foregoing, Arcimoto’s public statements touting the Company’s

 partnerships, preorders, and effective internal controls were materially false and misleading at all

 relevant times.

                                         The Truth Emerges

        127.       On March 23, 2021, Bonitas Research published the Bonitas Report before markets

 opened. The Bonitas Report revealed that the Company was misleading the public regarding its

 partnerships and preorders. In pertinent part, the Bonitas report stated:

        In March 2021 we reviewed six (6) different partnerships touted by Arcimoto since
        2018. Specifically for these partnerships, we found that less than 5% of Arcimoto’s
        “pre-orders” were delivered.

        The below table is a summary of our findings.




                                                  42
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 43 of 65 PageID #: 43




 (Emphasis added.)

        128.    The Bonitas Report further revealed the safety issues plaguing the Company’s

 vehicles, which had resulted in safety recalls. The Bonitas Report stated, in relevant part:

        On November 18, 2020, Arcimoto filed a total production recall notice with the
        United States Government’s federal agency, the National Highway Traffic Safety
        Administration (“NHTSA”) (https://www.nhtsa.gov/), due to safety issues with the
        electronic drivers in the vehicles which can “lead to unexpected battery shutdown
        and immediate loss of traction-power”.

                                          ⁎       ⁎       ⁎

        Instead of notifying customers and investors of the bad news, the next day on
        November 19, 2020 Arcimoto management promoted a 90-day trial with the City
        of Orlando’s first responder units.

        In March 2021 we spoke with sales representatives at both Arcimoto Key West
        and GoCar Tours and confirmed that neither customer had been notified of
        Arcimoto’s November 2020 product safety recall.

        Arcimoto’s November 2020 recall was preceded by two other recalls in March &
        May 2020 due to non-compliant brake hoses and improper traction-power harness
        that can lead to, among other things, “risk of fire, and loss of traction-power”.

        Since December2018, Arcimoto has filed 19 separate recall notices, the majority
        related to the most basic elements of a vehicle such as power, steering and
        braking.

 (Emphasis added; original emphasis and citation omitted.)




                                                  43
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 44 of 65 PageID #: 44




        129.    Moreover, the Bonitas Report revealed that the touted deals with R-KEY-MOTO

 and Wahlburgers were actually undisclosed related party transactions with FOD Capital. The

 Bonitas Report stated, in relevant part:

        LARGEST CUSTOMER IS UNDISCLOSED RELATED PARTY FOD
        CAPITAL

        Additional evidence corroborates that there exists little demand for Arcimoto’s
        vehicles from independent paying customers.

        Our findings revealed that as of March 2021, Arcimoto Key West had 13
        Arcimoto vehicles on-site, making it the single largest location of Arcimoto
        vehicles worldwide outside of Eugene, Oregon (Arcimoto’s HQ).

        In 4Q’19, Arcimoto announced its first rental franchisee customer in Key West
        as R-Key-Moto, LLC (“R-Key-Moto”).

        Arcimoto Founder Mark Frohnmayer boasted on FUV’s 1Q’20 earnings call
        that R-Key-Moto was “almost up to their full plan of 20 vehicles.”

        In Arcimoto’s 3Q’2020 earnings conference call webinar highlighted the franchisee
        partnership as a success.

                                            ⁎   ⁎      ⁎

        However, Arcimoto never mentioned in its investor communications via SEC
        filings, presentations, earnings calls or promotional videos that R-Key-Moto is
        an undisclosed related party owned by insider FOD Capital, LLC (“FOD
        Capital”).

        While Founder Mark Frohnmayer boasted in the 1Q’20 Earnings Call that R-Key-
        Moto was “almost up to their full plan of 20 vehicles”, Arcimoto never disclosed
        any related party revenues from FOD Capital, which at US$ 20,000 per vehicle
        would amount up to US$ 420,000, or 29% of Arcimoto’s total product revenue in
        4Q’19 and 1Q’20.

        R-Key-Moto’s 2020 Annual Report lists Michael Raymond and Matthew Strunk as
        Managers, who are respectively the Managing Director and Director of Accounting
        and Finance of FOD Capital.

        In addition, R-Key-Moto shares the same registered address as FOD Capital.

                                            ⁎   ⁎      ⁎




                                                44
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 45 of 65 PageID #: 45




        In 3Q’20, Arcimoto promoted a pilot program for its Deliverator vehicle with
        Wahlburgers Key West, whipping up investors’ hope for a nation-wide deal with
        the Mark Wahlberg restaurant chain.

        Arcimoto once again failed to disclose that Wahlburgers Key West is actually
        operated as a franchisee location by Wahlkey, LLC (“Wahlkey”), which is owned
        by undisclosed related party shareholder FOD Capital.

        Wahlkey’s 2021 Annual Report lists Michael Raymond as its manager and the same
        address as FOD Capital.

 (Emphasis added, original emphasis and citations omitted.)

        130.    The Bonitas Report also revealed that the Company’s partnership with HULA was

 another related party transaction, and in addition that the deal was not going according to plan.

 The Bonitas Report revealed, in pertinent part:

        ARCIMOTO’S SAN DIEGO RENTAL PARTNER HULA CHOSE AYRO

        On February 14, 2018, Arcimoto announced a 100-unit “pre-orders” [sic] from
        its partnership with Hula to launch EV Oasis, “a one-of-a-kind electric vehicle
        charging, education, and rental center in Southern California”(“Hula Facility”) in
        San Diego, California.

        At the time Hula’s owner was an FUV shareholder, making it another
        transaction with an undisclosed shareholder.

        FUV updated investors on October 30, 2018 that it planned to open and operate the
        Hula Facility with Hula at a 4,491 square-foot facility at 630 Tenth Avenue, San
        Diego.

        Hula’s official Youtube channel contained two videos published in 1Q’19 that
        showcased Arcimoto’s FUV vehicles in a retail rental location in East Village,
        downtown San Diego, CA.

        Arcimoto Founder Mark Frohnmayer claimed on Arcimoto’s 3Q’19 earnings
        call that the Hula Facility would open in 1Q’20. Arcimoto’s SEC filings Arcimoto
        reported that it had co-leased the Hula Facility whereby Hula would pay 65% of
        the rent for the Hula facility.

        Arcimoto’s 2019 10-K filed on April 14, 2020 disclosed that Hula had yet to make
        the promised rental payments.




                                                   45
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 46 of 65 PageID #: 46




         On November 10, 2020, Hula uploaded a new video from a different warehouse in
         National City that was full of Ayro 311 vehicles from Arcimoto’s direct competitor.

 (Emphasis added, original emphasis and citations omitted.)

         131.    On this news, which was released before the markets opened, the Company’s share

 price declined by $1.10 per share—more than 6.5%—from its March 22, 2021 closing price of

 $16.77 per share to close March 23, 2021 at $15.67.

                                     DAMAGES TO ARCIMOTO

         132.    As a direct and proximate result of the Individual Defendants’ misconduct,

 Arcimoto has lost and will continue to lose and expend many millions of dollars.

         133.    Such expenditures include, but are not limited to, the fees associated with the

 Securities Class Actions filed against the Company and the Company’s CEO and CFO, and any

 internal investigations, and amounts paid to outside lawyers, accountants, and investigators in

 connection thereto.

         134.    Such expenditures also include, but are not limited to, the costs incurred by the

 Company in recalling the Company’s defective vehicles and refunding those customers who were

 not notified of the recall order.

         135.    Additionally, these expenditures include, but are not limited to, unjust

 compensation, benefits, and other payments provided to the Individual Defendants who breached

 their fiduciary duties to the Company, including any unjust compensation paid to the Individual

 Defendants in connection with the 2018 Plan as amended.

         136.    As a direct and proximate result of the Individual Defendants’ conduct, Arcimoto

 has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

 discount” that will plague the Company’s stock in the future due to the Company’s and their




                                                 46
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 47 of 65 PageID #: 47




 misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

 enrichment.

                                  DERIVATIVE ALLEGATIONS

         137.    Plaintiff brings this action derivatively and for the benefit of Arcimoto to redress

 injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

 fiduciary duties as controlling shareholder, directors, and/or officers of Arcimoto, unjust

 enrichment, abuse of control, gross mismanagement, waste of corporate assets, violations of the

 Exchange Act, the aiding and abetting thereof, as well as for contribution under Sections 10(b) and

 21D of the Exchange Act.

         138.    Arcimoto is named solely as a nominal party in this action. This is not a collusive

 action to confer jurisdiction on this Court that it would not otherwise have.

         139.    Plaintiff is, and has been at all relevant times, a shareholder of Arcimoto. Plaintiff

 will adequately and fairly represent the interests of Arcimoto in enforcing and prosecuting its

 rights, and, to that end, has retained competent counsel, experienced in derivative litigation, to

 enforce and prosecute this action.

                              DEMAND FUTILITY ALLEGATIONS

         140.    Plaintiff incorporates by reference and realleges each and every allegation stated

 above as if fully set forth herein.

         141.    A pre-suit demand on the Board of Arcimoto is futile and, therefore, excused. At

 the time of filing of this action, the Board consists of the following six individuals: Defendants

 Frohnmayer, Becker, Calderon, Eisler, and Scherer (the “Director-Defendants”), and nonparty

 Galileo A. Russell (“Russell”) (collectively with the Director-Defendants, the “Directors”).




                                                  47
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 48 of 65 PageID #: 48




 Plaintiff needs only to allege demand futility as to three of six Directors who are on the Board at

 the time this action is commenced.

        142.    Demand is excused as to all of the Director-Defendants because each one of them

 faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

 they engaged in knowingly or recklessly to make and/or cause the Company to make false and

 misleading statements and omissions of material facts, while one of them conducted insider sales

 for proceeds of approximately $372,000, which renders them unable to impartially investigate the

 charges and decide whether to pursue action against themselves and the other perpetrators of the

 scheme.

        143.    In complete abdication of their fiduciary duties, the Director-Defendants either

 knowingly or recklessly participated in the foregoing scheme. The fraudulent scheme were

 intended to make the Company appear more profitable and attractive to investors. Moreover, the

 Director-Defendants caused the Company to fail to maintain internal controls. As a result of the

 foregoing, the Director-Defendants breached their fiduciary duties, face a substantial likelihood of

 liability, are not disinterested, and demand upon them is futile, and thus excused.

        144.    Additional reasons that demand on Defendant Frohnmayer is futile follow.

 Defendant Frohnmayer has served as the Company’s CEO, President, and Chairman of the Board

 since he founded the Company in November 2007. Thus, as the Company admits, he is a non-

 independent director. The Company provides Defendant Frohnmayer with his principal occupation

 for which he receives handsome compensation, including compensation paid under the 2018 Plan

 which was amended in part due to the false and misleading statements for which the Individual

 Defendants are responsible. In addition, as of April 14, 20210 Defendant Frohnmayer beneficially

 owned 21.1% of the Company’s outstanding common stock, which together with his positions at




                                                  48
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 49 of 65 PageID #: 49




 the Company make him a controlling shareholder. As CEO and President, Defendant Frohnmayer

 was ultimately responsible for all of the false and misleading statements and omissions that were

 made during the Relevant Period, including the statements contained in the 1Q18 10-Q, 2Q18 10-

 Q, 3Q18 10-Q, 2018 10-K, 1Q19 10-Q, and 2019 10-K, each of which he personally signed. In

 addition, both the 2019 Proxy Statement and 2020 Proxy Statement were solicited on his behalf,

 and the false and misleading statements contained therein contributed to his reelection to the

 Board. As the Company’s highest officer and as a trusted Company director, he conducted little,

 if any, oversight of the scheme to cause the Company to make false and misleading statements,

 consciously disregarded his duties to monitor internal controls over reporting and engagement in

 the scheme, and consciously disregarded his duties to protect corporate assets. Moreover,

 Defendant Frohnmayer is a defendant in the Securities Class Actions. For these reasons, Defendant

 Frohnmayer breached his fiduciary duties, faces a substantial likelihood of liability, is not

 independent or disinterested, and thus demand upon him is futile and, therefore, excused.

        145.   Additional reasons that demand on Defendant Becker is futile follow. Defendant

 Becker has served as a Company director since May 2015 and as the Company’s COO since

 September 2017. Thus, as the Company admits, he is a non-independent director. The Company

 provides Defendant Becker with his principal occupation for which he receives handsome

 compensation, including compensation paid under the 2018 Plan which was amended in part due

 to the false and misleading statements for which the Individual Defendants are responsible. In

 addition, Defendant Becker signed, and thus personally made, the false and misleading statements

 contained in the 2018 10-K and 2019 10-K. Moreover, both the 2019 Proxy Statement and 2020

 Proxy Statement were solicited on his behalf and the false and misleading statements contained

 therein contributed to his reelection to the Board. As COO and a trusted Company director, he




                                                49
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 50 of 65 PageID #: 50




 conducted little, if any, oversight of the scheme to cause the Company to make false and

 misleading statements, consciously disregarded his duties to monitor internal controls over

 reporting and engagement in the scheme, and consciously disregarded his duties to protect

 corporate assets. For these reasons, Defendant Becker breached his fiduciary duties, faces a

 substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

 is futile and, therefore, excused.

        146.    Additional reasons that demand on Defendant Calderon is futile follow. Defendant

 Calderon has served as a Company director since April 2020. She also serves as the Chair of both

 the Audit Committee and the Nominating and Governance Committee. As a Company director,

 she receives significant compensation from the Company, including compensation paid under the

 2018 Plan which was amended in part due to the false and misleading statements for which the

 Individual Defendants are responsible. The 2020 Proxy Statement was solicited on her behalf and

 the false and misleading statements contained therein contributed to her election to the Board. As

 a trusted Company director, she conducted little, if any, oversight of the scheme to cause the

 Company to make false and misleading statements, consciously disregarded her duties to monitor

 internal controls over reporting and engagement in the scheme, and consciously disregarded her

 duties to protect corporate assets. For these reasons, Defendant Calderon breached her fiduciary

 duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

 demand upon her is futile and, therefore, excused.

        147.    Additional reasons that demand on Defendant Eisler is futile follow. Defendant

 Eisler has served as a Company director since September 2018. He also serves as Chair of the

 Compensation Committee and as a member of both the Audit Committee and the Nominating and

 Governance Committee. As a Company director, he receives significant compensation from the




                                                50
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 51 of 65 PageID #: 51




 Company, including compensation paid under the 2018 Plan which was amended in part due to

 the false and misleading statements for which the Individual Defendants are responsible.

 Defendant Eisler signed, and thus personally made, the false and misleading statements contained

 in the 2018 10-K and 2019 10-K. Moreover, the 2019 Proxy Statement and the 2020 Proxy

 Statement were solicited on his behalf, and the false and misleading statements contained therein

 contributed to his reelection to the Board. As a trusted Company director, he conducted little, if

 any, oversight of the scheme to cause the Company to make false and misleading statements,

 consciously disregarded his duties to monitor internal controls over reporting and engagement in

 the scheme, and consciously disregarded his duties to protect corporate assets. In addition, during

 the Relevant Period, he sold 11,780 shares of Company common stock at artificially inflated prices

 for proceeds of approximately $372,000. For these reasons, Defendant Eisler breached his

 fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

 thus demand upon him is futile and, therefore, excused.

        148.    Additional reasons that demand on Defendant Scherer is futile follow. Defendant

 Scherer has served as a Company director since September 2018. He serves as the Company’s

 Lead Independent Director, and also serves as a member on each of the Audit Committee, the

 Compensation Committee, and the Nominating and Governance Committee. As a Company

 director, he receives significant compensation from the Company, including compensation paid

 under the 2018 Plan which was amended in part due to the false and misleading statements for

 which the Individual Defendants are responsible. Defendant Scherer signed, and thus personally

 made, the false and misleading statements contained in the 2018 10-K and 2019 10-K. Moreover,

 the 2019 Proxy Statement and the 2020 Proxy Statement were solicited on his behalf, and the false

 and misleading statements contained therein contributed to his reelection to the Board. As a trusted




                                                   51
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 52 of 65 PageID #: 52




 Company director, he conducted little, if any, oversight of the scheme to cause the Company to

 make false and misleading statements, consciously disregarded his duties to monitor internal

 controls over reporting and engagement in the scheme, and consciously disregarded his duties to

 protect corporate assets. For these reasons, Defendant Scherer breached his fiduciary duties, faces

 a substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

 is futile and, therefore, excused.

        149.    Additional reasons that demand on the Board is futile follow.

        150.    The Director-Defendants have longstanding business and personal relationships

 with each other and the Individual Defendants that preclude them from acting independently and

 in the best interests of the Company and the shareholders. For example, Defendants Frohnmayer

 and Campoli have prior experience working together from their overlapping time at

 GarageGames.com, Inc., which Defendant Frohnmayer founded. In addition, Defendants

 Frohnmayer, Becker, and Campoli have worked together at the Company in executive roles for

 over five years, with Defendant Becker even leaving then rejoining the Company. These conflicts

 of interest precluded the Director-Defendants from adequately monitoring the Company’s

 operations and internal controls and calling into question the Individual Defendants’ conduct.

 Thus, demand upon the Director-Defendants would be futile.

        151.    Defendants Calderon, Eisler, and Scherer (the “Audit Committee Defendants”)

 served as members of the Audit Committee during the Relevant Period. Pursuant to the Company’s

 Audit Committee Charter, the Audit Committee Defendants are responsible for, inter alia,

 overseeing the accounting and financial reporting processes of the Company and reviewing and

 taking steps to remedy any deficiencies with the Company’s system of internal controls. The Audit

 Committee Defendants failed to adequately oversee the Company’s reporting processes, failed to




                                                 52
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 53 of 65 PageID #: 53




 identify or remedy deficiencies with the Company’s internal controls, and failed prevent the

 Company from issuing false and misleading financial statements with the SEC. Thus, the Audit

 Committee Defendants breached their fiduciary duties, are not disinterested, and demand is

 excused as to them.

         152.    Demand in this case is further excused because the Directors are beholden to and

 controlled by Defendant Frohnmayer, who is founder, President, CEO, Chairman, and a

 controlling shareholder with beneficial ownership of 21.1% of the Company’s common stock as

 of April 14, 2021. In light of this of this, the Directors cannot impartially consider a demand against

 Defendant Frohnmayer, an interested, primary wrongdoer, as they are dependent on him for their

 continued employment with the Company and the lucrative compensation that goes with that; this

 is particularly true of Defendant Becker who is also an executive at Arcimoto. Thus, the Directors

 are unable to evaluate a demand with disinterest or independence as a result of Defendant

 Frohnmayer’s control over them.

         153.    In violation of the Code of Conduct, the Director-Defendants conducted little, if

 any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

 materially false and misleading statements to the public and to facilitate and disguise the Individual

 Defendants’ violations of law, including breaches of fiduciary duty, gross mismanagement, abuse

 of control, waste of corporate assets, unjust enrichment, and violations of the Exchange Act. In

 further violation of the Code of Conduct, the Director-Defendants failed to comply with laws and

 regulations, maintain the accuracy of Company records and reports, avoid conflicts of interest,

 conduct business in an honest and ethical manner, and properly report violations of the Code of

 Conduct. Thus, the Director-Defendants face a substantial likelihood of liability and demand is

 futile as to them.




                                                   53
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 54 of 65 PageID #: 54




        154.    Arcimoto has been and will continue to be exposed to significant losses due to the

 wrongdoing complained of herein, yet the Directors have not filed any lawsuits against the

 Individual Defendants or others who were responsible for that wrongful conduct to attempt to

 recover for Arcimoto any part of the damages Arcimoto suffered and will continue to suffer

 thereby. Thus, any demand upon the Directors would be futile.

        155.    The Individual Defendants’ conduct described herein and summarized above could

 not have been the product of legitimate business judgment as it was based on bad faith and

 intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

 exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

 provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

 self-interested in the transactions challenged herein and cannot be presumed to be capable of

 exercising independent and disinterested judgment about whether to pursue this action on behalf

 of the shareholders of the Company. Accordingly, demand is excused as being futile.

        156.    The acts complained of herein constitute violations of fiduciary duties owed by

 Arcimoto’s officers and directors, and these acts are incapable of ratification.

        157.    The Director-Defendants may also be protected against personal liability for their

 acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

 liability insurance if they caused the Company to purchase it for their protection with corporate

 funds, i.e., monies belonging to the stockholders of Arcimoto. If there is a directors’ and officers’

 liability insurance policy covering the Directors, it may contain provisions that eliminate coverage

 for any action brought directly by the Company against the Directors, known as, inter alia, the

 “insured-versus-insured exclusion.” As a result, if the Directors were to sue the Director-

 Defendants or certain of the officers of Arcimoto, there would be no directors’ and officers’




                                                  54
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 55 of 65 PageID #: 55




 insurance protection. Accordingly, the Directors cannot be expected to bring such a suit. On the

 other hand, if the suit is brought derivatively, as this action is brought, such insurance coverage, if

 such an insurance policy exists, will provide a basis for the Company to effectuate a recovery.

 Thus, demand on the Directors is futile and, therefore, excused.

        158.    If there is no directors’ and officers’ liability insurance, then the Directors will not

 cause Arcimoto to sue the Individual Defendants named herein, since, if they did, they would face

 a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

        159.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

 them, at least three of the Directors, cannot consider a demand with disinterestedness and

 independence. Consequently, a demand upon the Board is excused as futile.

                                            FIRST CLAIM

    Against the Defendants Frohnmayer, Becker, Calderon, Curl, Eisler, and Scherer for
                      Violations of Section 14(a) of the Exchange Act

        160.    Plaintiff incorporates by reference and realleges each and every allegation set forth

 above, as though fully set forth herein.

        161.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

 be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

 commerce or of any facility of a national securities exchange or otherwise, in contravention of

 such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

 interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

 proxy or consent or authorization in respect of any security (other than an exempted security)

 registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

        162.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

 proxy statement shall contain “any statement which, at the time and in the light of the




                                                   55
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 56 of 65 PageID #: 56




 circumstances under which it is made, is false or misleading with respect to any material fact, or

 which omits to state any material fact necessary in order to make the statements therein not false

 or misleading.” 17 C.F.R. § 240.14a-9.

        163.    Under the direction and watch of the Defendants Frohnmayer, Becker, Calderon,

 Curl, Eisler, and Scherer, 3 the 2019 Proxy Statement and the 2020 Proxy Statement failed to

 disclose, inter alia: (1) contrary to the 2019 Proxy Statement’s and 2020 Proxy Statement’s

 descriptions of the Board’s risk oversight function and the Audit Committee’s responsibilities, the

 Board and its committees were not adequately exercising these functions, were causing or

 permitting the Company to issue false and misleading statements, and thus the Individual

 Defendants on the Board were breaching their fiduciary duties; and (2) the Individual Defendants

 on the Board at that time who were breaching their fiduciary duties were improperly interested in

 increasing their unjust compensation by seeking shareholder approval of the amendment to the

 2018 Plan. The 2019 Proxy Statement and 2020 Proxy Statement further failed to disclose that:

 (1) the Company’s announced preorders, totaling 422 vehicles, were either not filled or completely

 fabricated, with only nineteen vehicles actually delivered; (2) all or almost all of the Company’s

 vehicles were or would be under a safety recall; (3) the Company’s single largest customer was an

 undisclosed related party owned by FOD Capital, which was at one time among the Company’s

 largest shareholders; (4) another of the Company’s touted partnerships with HULA was also an

 undisclosed related party transaction; and (5) the Company failed to maintain adequate internal




 3
   This claim is against Defendant Curl only for the statements made in the 2019 Proxy Statement
 and against Defendant Calderon only for the statements made in the 2020 Proxy Statement. This
 claim is against Defendants Frohnmayer, Becker, Eisler, and Scherer for both the 2019 Proxy
 Statement and the 2020 Proxy Statement.



                                                 56
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 57 of 65 PageID #: 57




 controls As a result, the 2019 Proxy Statement and 2020 Proxy Statement were materially false

 and misleading.

        164.    In the exercise of reasonable care, Defendants Frohnmayer, Becker, Calderon, Curl,

 Eisler, and Scherer should have known that by misrepresenting or failing to disclose the foregoing

 material facts, the statements contained in the 2019 Proxy Statement and the 2020 Proxy Statement

 were materially false and misleading. The misrepresentations and omissions were material to

 Plaintiff in voting on the matters set forth for shareholder determination in the 2019 Proxy

 Statement and the 2020 Proxy Statement, including but not limited to, the election of Defendants

 Frohnmayer, Becker, Calderon, Curl, Eisler, and Scherer and the approval of amendments to the

 2018 Plan.

        165.    The false and misleading elements of the 2019 Proxy Statement and the 2020 Proxy

 Statement led to, among other things, the election of the Defendants Frohnmayer, Becker,

 Calderon, Curl, Eisler, and Scherer, which allowed them to continue to breach their fiduciary

 duties to Peloton. The false and misleading elements of the 2019 Proxy Statement and the 2020

 Proxy Statement also led the Company’s shareholders to approve amendments to the 2018 Plan,

 allowing the Individual Defendants to receive more unjust compensation.

        166.    The Company was damaged as a result of the Defendants Frohnmayer’s, Becker’s,

 Calderon’s, Curl’s, Eisler’s, and Scherer’s material misrepresentations and omissions in the 2019

 Proxy Statement and 2020 Proxy Statement.

        167.    Plaintiff, on behalf of Peloton, has no adequate remedy at law.




                                                57
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 58 of 65 PageID #: 58




                                            SECOND CLAIM

               Against the Individual Defendants for Breach of Fiduciary Duties

        168.    Plaintiff incorporates by reference and realleges each and every allegation set forth

 above, as though fully set forth herein.

        169.    Each Individual Defendant owed to the Company the duty to exercise candor, good

 faith, and loyalty in the management and administration of Arcimoto’s business and affairs.

        170.    Each of the Individual Defendants violated and breached his fiduciary duties of

 candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

        171.    The Individual Defendants’ conduct set forth herein was due to their intentional or

 reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

 Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

 rights and interests of Arcimoto.

        172.    In breach of their fiduciary duties owed to Arcimoto, the Individual Defendants

 willfully or recklessly made and/or caused the Company to make false and/or misleading

 statements and/or omissions of material fact that failed to disclose, inter alia, that: (1) the

 Company’s announced preorders, totaling 422 vehicles, were either not filled or completely

 fabricated, with only nineteen vehicles actually delivered; (2) all or almost all of the Company’s

 vehicles were or would be under a safety recall; (3) the Company’s single largest customer was an

 undisclosed related party owned by FOD Capital, which was at one time among the Company’s

 largest shareholders; (4) another of the Company’s touted partnerships with HULA was an

 undisclosed related party transaction; and (5) the Company failed to maintain adequate internal

 controls. As a result of the foregoing, Arcimoto’s public statements touting its partnerships,

 preorders, and internal controls were materially false and misleading at all relevant times.




                                                 58
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 59 of 65 PageID #: 59




        173.    The Individual Defendants failed to correct and/or caused the Company to fail to

 correct the false and/or misleading statements and/or omissions of material fact, while one of them

 conducted insider sales of Company common stock for proceeds of approximately $372,000,

 which renders them personally liable to the Company for breaching their fiduciary duties.

        174.    Also in breach of their fiduciary duties, the Individual Defendants caused the

 Company to fail to maintain internal controls.

        175.    The Individual Defendants had actual or constructive knowledge that they had

 caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

 maintain internal controls. The Individual Defendants had actual knowledge that the Company was

 engaging in the fraudulent scheme set forth herein, and that internal controls were not adequately

 maintained, or acted with reckless disregard for the truth, in that they caused the Company to

 improperly engage in the fraudulent scheme and to fail to maintain adequate internal controls, even

 though such facts were available to them. Such improper conduct was committed knowingly or

 recklessly and for the purpose and effect of artificially inflating the price of Arcimoto’s securities.

 The Individual Defendants, in good faith, should have taken appropriate action to correct the

 scheme alleged herein and to prevent it from continuing to occur.

        176.    These actions were not a good-faith exercise of prudent business judgment to

 protect and promote the Company’s corporate interests.

        177.    As a direct and proximate result of the Individual Defendants’ breaches of their

 fiduciary obligations, Arcimoto has sustained and continues to sustain significant damages. As a

 result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

        178.    Plaintiff on behalf of Arcimoto has no adequate remedy at law.

                                           THIRD CLAIM

                     Against the Individual Defendants for Unjust Enrichment



                                                   59
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 60 of 65 PageID #: 60




        179.    Plaintiff incorporates by reference and realleges each and every allegation set forth

 above, as though fully set forth herein.

        180.    By their wrongful acts, violations of law, and false and misleading statements and

 omissions of material fact that they made and/or caused to be made, the Individual Defendants

 were unjustly enriched at the expense of, and to the detriment of, Arcimoto.

        181.    The Individual Defendants either benefitted financially from the improper conduct,

 or received bonuses, stock options, or similar compensation from Arcimoto that was tied to the

 performance or artificially inflated valuation of Arcimoto, or received compensation or other

 payments that were unjust in light of the Individual Defendants’ bad faith conduct. This includes

 compensation received under the 2018 Plan, which certain Individual Defendants induced the

 Company’s shareholders to approve through false and misleading representations.

        182.    Plaintiff, as a shareholder and a representative of Arcimoto, seeks restitution from

 the Individual Defendants and seeks an order from this Court disgorging all profits, including from

 insider transactions, the redemption of preferred stock, benefits, and other compensation, including

 any performance-based or valuation-based compensation, obtained by the Individual Defendants

 due to their wrongful conduct and breach of their fiduciary and contractual duties.

        183.    Plaintiff on behalf of Arcimoto has no adequate remedy at law.

                                            FOURTH CLAIM

                    Against the Individual Defendants for Abuse of Control

        184.    Plaintiff incorporates by reference and realleges each and every allegation set forth

 above, as though fully set forth herein.

        185.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

 ability to control and influence Arcimoto, for which they are legally responsible.




                                                 60
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 61 of 65 PageID #: 61




        186.    As a direct and proximate result of the Individual Defendants’ abuse of control,

 Arcimoto has sustained significant damages. As a result of the misconduct alleged herein, the

 Individual Defendants are liable to the Company.

        187.    Plaintiff on behalf of Arcimoto has no adequate remedy at law.

                                            FIFTH CLAIM

                 Against the Individual Defendants for Gross Mismanagement

        188.    Plaintiff incorporates by reference and realleges each and every allegation set forth

 above, as though fully set forth herein.

        189.    By their actions alleged herein, the Individual Defendants, either directly or through

 aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

 to prudently managing the assets and business of Arcimoto in a manner consistent with the

 operations of a publicly-held corporation.

        190.    As a direct and proximate result of the Individual Defendants’ gross

 mismanagement and breaches of duty alleged herein, Arcimoto has sustained and will continue to

 sustain significant damages.

        191.    As a result of the misconduct and breaches of duty alleged herein, the Individual

 Defendants are liable to the Company.

        192.    Plaintiff on behalf of Arcimoto has no adequate remedy at law.

                                            SIXTH CLAIM

               Against the Individual Defendants for Waste of Corporate Assets

        193.    Plaintiff incorporates by reference and realleges each and every allegation set forth

 above, as though fully set forth herein.

        194.    The Individual Defendants caused the Company to pay the Individual Defendants

 excessive salaries and fees, to the detriment of the shareholders and the Company.



                                                 61
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 62 of 65 PageID #: 62




        195.    As a result of the foregoing, and by failing to properly consider the interests of the

 Company and its public shareholders, the Individual Defendants have caused Arcimoto to waste

 valuable corporate assets, to incur many millions of dollars of legal liability and/or costs to defend

 unlawful actions, to engage in internal investigations, and to lose financing from investors and

 business from future customers who no longer trust the Company and its products.

        196.    As a result of the waste of corporate assets, the Individual Defendants and are each

 liable to the Company.

        197.    Plaintiff on behalf of Arcimoto has no adequate remedy at law.

                                        SEVENTH CLAIM

                Against Defendants Frohnmayer and Campoli for Contribution
                      Under Sections 10(b) and 21D of the Exchange Act

        198.    Plaintiff incorporates by reference and realleges each and every allegation set forth

 above, as though fully set forth herein.

        199.    Arcimoto, Defendant Frohnmayer, and Defendant Campoli are named as

 defendants in the Securities Class Actions, which assert claims under the federal securities laws

 for violations of Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated

 thereunder. If and when the Company is found liable in the Securities Class Actions for these

 violations of the federal securities laws, the Company’s liability will be in whole or in part due to

 Defendants Frohnmayer’s and Campoli’s willful and/or reckless violations of their obligations as

 controlling shareholder, officers and/or director of Arcimoto.

        200.    Defendants Frohnmayer and Campoli, because of their positions of control and

 authority as CEO and CFO of Arcimoto, respectively, were able to and did, directly and/or

 indirectly, exercise control over the business and corporate affairs of Arcimoto, including the

 wrongful acts complained of herein and in the Securities Class Actions.




                                                  62
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 63 of 65 PageID #: 63




        201.    Accordingly, Defendants Frohnmayer and Campoli are liable under 15 U.S.C.

 § 78j(b), which creates a private right of action for contribution, and Section 21D of the Exchange

 Act, 15 U.S.C. § 78u-4(f), which governs the application of a private right of action for

 contribution arising out of violations of the Exchange Act.

        202.    As such, Arcimoto is entitled to receive all appropriate contribution or

 indemnification from Defendants Frohnmayer and Campoli.

                                     PRAYER FOR RELIEF

        FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

 Individual Defendants as follows:

                (a)     Declaring that Plaintiff may maintain this action on behalf of Arcimoto, and

 that Plaintiff is an adequate representative of the Company;

                (b)     Declaring that the Individual Defendants have breached and/or aided and

 abetted the breach of their fiduciary duties to Arcimoto;

                (c)     Determining and awarding to Arcimoto the damages sustained by it as a

 result of the violations set forth above from each of the Individual Defendants, jointly and

 severally, together with pre-judgment and post-judgment interest thereon;

                (d)     Directing Arcimoto and the Individual Defendants to take all necessary

 actions to reform and improve Arcimoto’s corporate governance and internal procedures to comply

 with applicable laws and to protect Arcimoto and its shareholders from a repeat of the damaging

 events described herein, including, but not limited to, putting forward for shareholder vote the

 following resolutions for amendments to the Company’s Bylaws or Articles of Incorporation and

 the following actions as may be necessary to ensure proper corporate governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop




                                                 63
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 64 of 65 PageID #: 64




             and implement procedures for greater shareholder input into the policies and

             guidelines of the board;

                      2. a provision to permit the shareholders of Arcimoto to nominate at least

             three candidates for election to the Board;

                      3. a proposal to ensure the establishment of effective oversight of compliance

             with applicable laws, rules, and regulations;

                (e)      Awarding Arcimoto restitution from Individual Defendants, and each of

             them;

                (f)      Awarding Plaintiff the costs and disbursements of this action, including

 reasonable attorneys’ and experts’ fees, costs, and expenses; and

                (g)      Granting such other and further relief as the Court may deem just and

 proper.

                                          JURY DEMAND

 Plaintiff hereby demands a trial by jury.



  Dated: June 30, 2021                             Respectfully submitted,

                                                   THE BROWN LAW FIRM, P.C.
                                                   /s/ Timothy Brown
                                                   Timothy Brown
                                                   767 Third Avenue, Suite 2501
                                                   New York, NY 10017
                                                   Telephone: (516) 922-5427
                                                   Facsimile: (516) 344-6204
                                                   Email: tbrown@thebrownlawfirm.net

                                                   Counsel for Plaintiff




                                                  64
Case 1:21-cv-03702-WFK-TAM Document 1 Filed 06/30/21 Page 65 of 65 PageID #: 65




                                         9(5,),&$7,21

        ,     $Q $Q /LX DP          D          SODLQWLII LQ          WKH       ZLWKLQ   DFWLRQ
 , KDYH UHYLHZHG          WKH     DOOHJDWLRQV    PDGH       LQ   WKLV    YHULILHG FRQVROLGDWHG
 VKDUHKROGHU GHULYDWLYH FRPSODLQW NQRZ WKH FRQWHQWV WKHUHRI DQG DXWKRUL]H LWV ILOLQJ
 7R WKRVH DOOHJDWLRQV RI ZKLFK , KDYH SHUVRQDO NQRZOHGJH , EHOLHYH WKRVH DOOHJDWLRQV
 WR EH WUXH $V WR WKRVH DOOHJDWLRQV RI ZKLFK , GR QRW KDYH SHUVRQDO NQRZOHGJH , UHO\ XSRQ
 P\ FRXQVHO DQG WKHLU LQYHVWLJDWLRQ DQG EHOLHYH WKHP WR EH WUXH

        , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV WUXH DQG FRUUHFW ([HFXWHG WKLV BWK
        
 GD\ RI BBBBBBBBBB 
                                             BBBBBBBBBBB
                               "O "O -JV
